Exhibit 10.1

Northern Tier Energy LLC

Northern Tier Finance Corporation

7.125% Senior Secured Notes due 2020

 

 

Purchase Agreement

November 2, 2012

Goldman, Sachs & Co.,

Deutsche Bank Securities Inc.,

J.P. Morgan Securities LLC,

As representatives of the several Purchasers

named in Schedule I hereto,

c/o Goldman, Sachs & Co.,

200 West Street,

New York, New York 10282-2198

Ladies and Gentlemen:

Northern Tier Energy LLC, a Delaware limited liability company (the “Issuer”),
and Northern Tier Finance Corporation, a wholly owned subsidiary of the Issuer
(“Finance Co,” and together with the Issuer, the “Issuers”), propose, subject to
the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”), for whom Goldman, Sachs & Co.,
Deutsche Bank Securities Inc., and J.P. Morgan Securities LLC are acting as
representatives (the “Representatives”), an aggregate of $275,000,000 principal
amount of the 7.125% Senior Secured Notes due 2020 specified above (the
“Securities”). The Securities will be issued pursuant to an Indenture to be
dated as of November 8, 2012 (the “Indenture”) among the Issuers, Northern Tier
Energy LP, a Delaware limited partnership (the “Parent Guarantor” and, together
with the Issuer, the “Company Parties”), the subsidiary guarantors listed in
Schedule II hereto (each a “Subsidiary Guarantor” and collectively with Parent
Guarantor, the “Guarantors”), Deutsche Bank Trust Company Americas, as trustee
(the “Trustee”), and Deutsche Bank Trust Company Americas, as collateral agent
(the “Collateral Agent”).

The Securities will be sold to the Purchasers without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption therefrom. The Issuers and the Guarantors have prepared a preliminary
offering circular dated November 1, 2012 (the “Preliminary Offering Circular”)
and will prepare an offering circular dated the date hereof (the “Offering
Circular”) setting forth information concerning the Issuers and the Securities.
Copies of the Preliminary Offering Circular have been, and copies of the
Offering Circular will be, delivered by the Issuers to the Purchasers pursuant
to the terms of this Agreement. Each of the Issuers hereby confirms that it has
authorized the use of the Preliminary Offering Circular, the Pricing Circular
(as defined below) and the Offering Circular in connection with the offering and
resale of the Securities by the Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Circular.



--------------------------------------------------------------------------------

As of the Time of Delivery (as defined below), the Issuers’ obligations under
the Securities will be fully and unconditionally guaranteed (the “Guarantees”),
jointly and severally, (1) on a senior secured basis by each of the Subsidiary
Guarantors and (2) on a senior unsecured basis by the Parent Guarantor, and the
Securities and the Guarantees will be secured by a security interest in
substantially all present and hereafter acquired tangible and intangible assets
of the Issuers and the Subsidiary Guarantors:

 

  (a) on a first-priority basis, other than in respect of such tangible and
intangible assets constituting ABL Priority Collateral (collectively, such
assets subject to such first-priority security interest, the “Notes Priority
Collateral”) which Notes Priority Collateral also constitutes collateral
securing, on a pari passu basis, (A) the 2017 Notes Obligations, (B) the Pari
Passu Lien Hedge Agreements, and (C) certain other Pari Passu Notes Lien
Indebtedness, and which Notes Priority Collateral also constitutes collateral
securing, on a second-priority basis, the indebtedness and other obligations
arising under the Credit Agreement, dated as of December 1, 2010, by and among
the financial institutions party thereto, J.P. Morgan Chase Bank, N.A. (the “ABL
Agent”), Bank of America, N.A., Macquarie Capital (USA) Inc., Royal Bank of
Canada and SunTrust Bank, St. Paul Park Refining Co. LLC, Northern Tier Bakery
LLC, Northern Tier Retail LLC, Northern Tier Retail Holdings LLC, SuperAmerica
Franchising LLC, the Issuer and each other subsidiary of the Issuer from time to
time party thereto (as amended, restated or otherwise modified as of the Time of
Delivery, the “ABL Facility”), in each case, subject to the relative priority of
certain other permitted liens; and

 

  (b) on a second-priority basis, in respect of tangible and intangible assets
not constituting Notes Priority Collateral (the “ABL Priority Collateral” and,
together with the Notes Priority Collateral, the “Collateral”), which ABL
Priority Collateral also constitutes collateral securing, on a pari passu basis,
(A) the 2017 Notes Obligations, (B) the Pari Passu Lien Hedge Agreements, and
(C) certain other Pari Passu Notes Lien Indebtedness (as defined in the Pricing
Disclosure Package), and which ABL Priority Collateral also constitutes
collateral securing, on a first-priority basis, the indebtedness and other
obligations arising under the ABL Facility, in each case, subject to the
relative priority of certain other permitted liens.

The rights of the holders of the Securities with respect to the Collateral are
further governed by (x) a Collateral Trust and Intercreditor Agreement (the
“Collateral Trust and Intercreditor Agreement”), dated as of December 1, 2010,
among, inter alios, the Issuers, the Subsidiary Guarantors, the Trustee, the
Collateral Agent and J. Aron & Company, as counterparty under the ISDA Master
Agreement (the “Hedge Agreement”), dated as of October 6, 2010, between St. Paul
Park Refining Co. LLC and J. Aron & Company and the schedules and confirmations
in connection therewith, as such agreement may be amended, restated, modified,
supplemented or replaced from time to time, and (y) an Intercreditor Agreement,
dated as of December 1, 2010, among, inter alios, the Issuers, the Subsidiary
Guarantors, the Collateral Agent and the ABL Agent (the “ABL Intercreditor
Agreement” together with the “Collateral Trust and Intercreditor Agreement,” the
“Intercreditor Agreements”). The Trustee, on behalf of the holders of the
Securities, will become party to the Collateral Trust and Intercreditor
Agreement as of the Time of Delivery by executing a joinder agreement to the
Collateral Trust and Intercreditor Agreement in accordance with the terms
thereof (the “Joinder”). The holders of the Securities will become bound by the
ABL Intercreditor Agreement upon delivery, as of the Time of Delivery, of an
acknowledgement agreement executed by the Collateral Agent on behalf of the
holders of the Securities (the “Acknowledgement”) in form and substance
reasonably satisfactory to the ABL Agent.

The portion of the Collateral (x) constituting Material Real Property (as
defined in clause (i) of the definition of “Material Real Property” in the
Preliminary Offering Circular) shall be described in the mortgages, deeds of
trust or deeds to secure debt to be dated as of the Time of Delivery, and to be
in form and substance reasonably satisfactory to Goldman, Sachs & Co.
(collectively, the “Mortgages”), (y) relating to United States trademark
applications and registrations, shall be described in each grant of security
interest in trademark applications and registrations to be dated as of the Time
of Delivery (the “Trademark Security Agreements”),

 

2



--------------------------------------------------------------------------------

and (z) relating to other Collateral, shall be described in a pledge and
security agreement to be dated as of the Time of Delivery, between the Issuers,
the Subsidiary Guarantors and the Collateral Agent (the “Security Agreement,”
and together with the Mortgages and the Trademark Security Agreements, the
“Collateral Documents”), each to be delivered to the Collateral Agent, granting
a first priority security interest with respect to the Notes Priority Collateral
and a second priority interest with respect to the ABL Priority Collateral, in
each case, subject to Permitted Exceptions (as defined below), for the benefit
of the Trustee, the Collateral Agent and each holder of the Securities and the
successors and assigns of the foregoing.

Upon the satisfaction of each of the below, in each case as of the Time of
Delivery (the items in (a) through (i) below, collectively referred to herein as
the “Intercreditor Requirements”):

 

  (a) the execution and delivery of (i) the Joinder by the Trustee, (ii) the
Acknowledgment by the Collateral Agent and (iii) the Lien Sharing and Priority
Confirmation (as defined in the Collateral Trust and Intercreditor Agreement) by
the Trustee,

 

  (b) the execution by a responsible officer of the Issuer of an officer’s
certificate (the “Intercreditor Officer’s Certificate”) and delivery thereof by
the Issuer to the Collateral Agent, which such officer’s certificate describes,
in reasonable detail the Securities and Guarantees and (x) states that the
Issuer has incurred or intend to incur the obligations evidenced by the
Securities as “Additional Secured Debt” (as defined in the Collateral Trust and
Intercreditor Agreement), and that such Securities are permitted by the
Collateral Trust and Intercreditor Agreement and each other applicable “Secured
Debt Document” (as defined in the Collateral Trust and Intercreditor Agreement)
to be incurred and secured by a lien equally and ratably with all previously
existing and future “Secured Debt” (as defined in the Collateral Trust and
Intercreditor Agreement) and (y) certifies that the Securities and Guarantees
constitute “Refinancing Indebtedness” (as defined in the Collateral Trust and
Intercreditor Agreement) and satisfy the criteria therefor set forth in the
definition of “Existing Indenture” in the Collateral Trust and Intercreditor
Agreement;

 

  (c) delivery by the Issuer to the Collateral Agent of a written notice
specifying the name and address of the Trustee as Secured Representative (as
defined in the Collateral Trust and Intercreditor Agreement) for purposes of
notices under the Collateral Trust and Intercreditor Agreement;

 

  (d) delivery by the Issuer to the Collateral Agent of the Mortgages, in
accordance with Section 3.8(d)(1)(A) of the Collateral Trust and Intercreditor
Agreement;

 

  (e) delivery by the Issuer to the Collateral Agent of Title Datedown Products,
as defined in and in accordance with, Section 3.8(d)(1)(C) of the Collateral
Trust and Intercreditor Agreement;

 

  (f) delivery by the Issuer to the Collateral Agent of a local counsel opinion
with respect to each Mortgage, in form and substance, and issued by law firms,
in each case, reasonably satisfactory to the Collateral Agent;

 

  (g) delivery by the Issuer to the Collateral Agent of a Subordination and
Priority Agreement (the “Subordination and Priority Agreement”), executed by the
applicable Issuer or Subsidiary Guarantor, the JPMorgan Chase Bank, N.A., as the
ABL Representative and the Collateral Agent, in proper form for recording, in
respect of each Mortgage

 

3



--------------------------------------------------------------------------------

  (h) delivery by the Issuer to the Collateral Agent of the Security Agreement,
in accordance with Section 3.8(d)(2) of the Collateral Trust and Intercreditor
Agreement; and

 

  (i) delivery by the Issuer to the Collateral Agent of opinions of local and
other counsel with respect to the personal property Collateral, in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent;

the Securities shall constitute (x) “Additional Secured Debt” and “Refinancing
Indebtedness” as defined in and contemplated by the Collateral Trust and
Intercreditor Agreement and (y) “Note and Specified Hedge Obligations” as
defined in and contemplated by the ABL Intercreditor Agreement.

The holders of the Securities (including the Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a registration rights
agreement (the “Registration Rights Agreement”) to be dated as of the Time of
Delivery by and among the Issuers, the Guarantors and the Purchasers which will
be substantially in the form previously delivered to you, pursuant to which the
Issuers and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities (as defined in the Registration Rights Agreement) and, in
each case, the related Guarantees referred to (and as defined) in the
Registration Rights Agreement.

For purposes of this Agreement, “Operative Documents” means the Indenture, the
Intercreditor Agreements, the Lien Sharing and Priority Confirmation, the
Subordination and Priority Agreement, the Joinder, the Acknowledgement, the
Intercreditor Officer’s Certificate, the Collateral Documents, this Agreement
and the Registration Rights Agreement.

 

1. Each of the Issuers and each of the Guarantors jointly and severally
represent and warrant to, and agree with, each of the Purchasers that:

 

  (a) The Preliminary Offering Circular and the Offering Circular have been
prepared in connection with the offering of the Securities. The Preliminary
Offering Circular, as amended and supplemented immediately prior to the
Applicable Time (as defined in Section 1(b)), is hereinafter referred to as the
“Pricing Circular.” Any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular shall be deemed to refer to and
include (i) the Company Parties’ documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”) that are incorporated by reference into
such circular and (ii) any Additional Issuer Information (as defined in
Section 5(f)) furnished by any Company Party prior to the completion of the
distribution of the Securities. All such documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports.” The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder. The Preliminary Offering Circular and the Offering Circular and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Issuers by a Purchaser through the
Representatives expressly for use therein.

 

4



--------------------------------------------------------------------------------

  (b) For the purposes of this Agreement, the “Applicable Time” is     :    
    m (Eastern time) on             , 2012; the Pricing Circular as supplemented
by the information set forth in Schedule IV hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule III hereto does not conflict with the information contained in the
Pricing Disclosure Package or the Offering Circular and each such Company
Supplemental Disclosure Document, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Issuers by a Purchaser through the
Representatives expressly for use therein.

 

  (c) Except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties, assets,
financial position, equity, results of operations or prospects of the Company
Parties and their subsidiaries taken as a whole (a “Material Adverse Effect”),
none of the Issuers or the Guarantors has sustained since the date of the latest
audited financial statements included in the Pricing Disclosure Package any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package; and, since the respective dates
as of which information is given in the Pricing Disclosure Package, there has
not been any change in the net investments or long term debt of each of the
Issuers or the Guarantors or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, financial position, net investments or results of operations of the
Issuers or the Guarantors, otherwise than as set forth or contemplated in the
Pricing Disclosure Package.

 

  (d) Each of the Issuers and the Guarantors has been duly incorporated or
formed, as the case may be, and is validly existing as a corporation, limited
partnership or limited liability company in good standing under the laws of the
State of Delaware, with power and authority (corporate, limited partnership,
limited liability and other) to own its properties and conduct its business as
described in the Pricing Disclosure Package, and has been duly qualified as a
foreign person or corporation for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, or is
subject to no material liability or disability by reason of the failure to be so
qualified in any such jurisdiction.

 

  (e) The Issuer directly owns all of the capital stock of Finance Co, and
Finance Co has no subsidiaries, has no assets and conducts no operations other
than as a co-issuer of the Securities.

 

5



--------------------------------------------------------------------------------

  (f) The Parent Guarantor and Northern Tier Energy Holdings LLC, a Delaware
limited liability company (“NTE Holdings LLC”) own 99.99% and 0.01%,
respectively, of the issued and outstanding member interests in the Issuer; such
member interests have been duly authorized and validly issued in accordance with
the limited liability company agreement of the Issuer (the “the Issuer LLC
Agreement”) and are fully paid (to the extent required under the Issuer LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”)); and the Parent Guarantor and NTE Holdings LLC own such
member interests free and clear of all liens, encumbrances, equities or claims.

 

  (g) The Parent Guarantor owns 100% of the issued and outstanding member
interests in NTE Holdings LLC; such member interests have been duly authorized
and validly issued in accordance with the limited liability company agreement of
NTE Holdings LLC (as the same may be amended or restated at or prior to the
applicable Time of Delivery, the “NTE Holdings LLC Agreement”) and are fully
paid (to the extent required under the NTE Holdings LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Parent Guarantor owns such
member interests free and clear of all liens, encumbrances, equities or claims.

 

  (h) All of the issued shares of capital stock or the membership interests, as
the case may be, of each subsidiary of the Issuer have been duly authorized and
validly issued in accordance with the organizational documents of such
subsidiary, are fully paid and non-assessable (except as such nonassessability
may be affected by the Delaware LP Act or the Delaware LLC Act) and are owned
directly or indirectly by the Issuer, free and clear of all liens, encumbrances,
equities or claims, other than liens securing obligations pursuant to the ABL
Facility, the Indenture dated as of December 1, 2010, among the Issuers, the
guarantors named therein, the Trustee and the Collateral Agent (the “Existing
Indenture”) or the Hedge Agreement, in each case as described in the Pricing
Disclosure Package.

 

  (i) Northern Tier Holdings LLC, a Delaware limited liability company (“NTH
LLC”) owns 100% of the issued and outstanding member interests in Northern Tier
Energy GP, LLC, a Delaware limited liability company and the general partner of
the Parent Guarantor (the “General Partner”); such member interests have been
duly authorized and validly issued in accordance with the limited liability
company agreement of the General Partner (as the same may be amended or restated
at or prior to the applicable Time of Delivery, the “General Partner LLC
Agreement”) and are fully paid (to the extent required under the General Partner
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); NTH LLC owns
such member interest free and clear of all liens, encumbrances, equities or
claims.

 

  (j) The General Partner owns the sole general partner interest in the Parent
Guarantor (the “GP Interest”) and is the general partner of the Parent
Guarantor. Such GP Interest has been duly authorized and validly issued in
accordance with the First Amended and Restated Agreement of Limited Partnership
of the Parent Guarantor (the “Partnership Agreement”) and such GP Interest is
fully paid (to the extent required under the Partnership Agreement). The General
Partner owns such GP Interest free and clear of all liens, encumbrances,
equities or claims. Other than its ownership of the GP Interest, the General
Partner does not own any equity or long-term debt securities of any corporation,
partnership, limited liability company, joint venture, association or other
entity.

 

6



--------------------------------------------------------------------------------

  (k) Other than (i) the Parent Guarantor’s ownership of a 100% member interest
in the Issuer, (ii) the Issuer’s ownership of 100% of Finance Co, St. Paul Park
Refining Co. LLC, Northern Tier Retail Holdings LLC and Northern Tier Oil
Transport LLC, (iii) Northern Tier Retail Holdings LLC’s ownership of 100% of
Northern Tier Bakery LLC and Northern Tier Retail LLC, (iv) St. Paul Park
Refining Co. LLC’s ownership of a 17% of membership interest in Minnesota Pipe
Line Company, LLC and 17% of the capital stock of MPL Investments, Inc. and
(v) Northern Tier Retail LLC’s ownership of 100% of SuperAmerica Franchising
LLC, the Parent Guarantor does not own, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity.

 

  (l) The Issuers and the Guarantors have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as (i) are described in the Pricing Disclosure Package,
(ii) do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Issuers and the Guarantors or (iii) will secure the Securities, the Guarantees,
the Existing Indenture, the Hedge Agreement, and the ABL Facility on the Time of
Delivery; any real property and buildings held under lease, sublease or other
use agreement by the Issuers and the Guarantors are held by them under valid,
existing and enforceable leases, subleases or other use agreements, in each case
with such exceptions as (x) described in the Pricing Disclosure Package or
(y) are not material and do not materially interfere with the use made and
proposed to be made of such property and buildings by the Issuers and the
Guarantors.

 

  (m) The Parent Guarantor has an authorized and outstanding capitalization as
set forth in the Pricing Disclosure Package under the caption “Capitalization.”

 

  (n) (i) The Securities have been duly authorized and, when issued and
delivered pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms and entitled to the benefits provided by
the Indenture, under which they are to be issued except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (collectively, the “Enforceability Exceptions”) and will be
entitled to the benefits of the Indenture; (ii) the Guarantees have been duly
authorized by each of the Guarantors and, assuming the Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will constitute valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions and will be entitled to the benefits of the Indenture; (iii) the
Indenture has been duly authorized by the Issuers and the Guarantors and, when
executed and delivered by the Issuers, the Guarantors, the Trustee and the
Collateral Agent, the Indenture will constitute a valid and legally binding
instrument, enforceable against each of the Issuers and each of the Guarantors
in accordance with its terms, subject to the Enforceability Exceptions; and
(iv) the Securities, the Guarantees and the Indenture will conform in all
material respects to the descriptions thereof in the Pricing Disclosure Package
and the Offering Circular and will be in substantially the form previously
delivered to you.

 

7



--------------------------------------------------------------------------------

  (o) On the Time of Delivery, the Exchange Securities will have been duly
authorized by the Issuers and the related Guarantees will have been duly
authorized by each of the Guarantors and, when duly executed, authenticated,
issued and delivered as contemplated by the Indenture and the Registration
Rights Agreement, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Issuers, as Issuers, and
each of the Guarantors, as guarantors, enforceable against the Issuers and each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

  (p) This Agreement has been duly authorized, executed and delivered by the
Issuers and each of the Guarantors.

 

  (q) The Registration Rights Agreement has been duly authorized by the Issuers
and each of the Guarantors, and as of the Time of Delivery, will have been duly
executed and delivered by each of the Issuers and the Guarantors, and will
constitute a valid and legally binding instrument enforceable against each of
the Issuers and each of the Guarantors in accordance with its terms, subject to
the Enforceability Exceptions, and except that rights to indemnity and
contribution thereunder may be limited by applicable law and public policy; the
Registration Rights Agreement will conform to the description thereof in the
Pricing Disclosure Package and the Offering Circular.

 

  (r) The Collateral Trust and Intercreditor Agreement has been duly authorized
by the Issuers and each of the Subsidiary Guarantors, and as of the Time of
Delivery, has been duly executed and delivered by each of the Issuers and the
Subsidiary Guarantors, and, after giving effect to the Joinder, constitutes a
valid and legally binding instrument enforceable against each of the Issuers and
each of the Subsidiary Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

 

  (s) The ABL Intercreditor Agreement has been duly authorized by the Issuers
and each of the Subsidiary Guarantors, and as of the Time of Delivery, has been
duly executed and delivered by each of the Issuers and the Subsidiary
Guarantors, and, after giving effect to the Acknowledgement, constitutes a valid
and legally binding instrument enforceable against each of the Issuers and each
of the Subsidiary Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

 

  (t) The Subordination and Priority Agreement has been duly authorized by St.
Paul Park Refining Co. LLC, and as of the Time of Delivery, will have been duly
executed and delivered by St. Paul Park Refining Co. LLC, and will constitutes a
valid and legally binding instrument enforceable against St. Paul Park Refining
Co. LLC in accordance with its terms, subject to the Enforceability Exceptions.

 

  (u) On or prior to the Time of Delivery, to the extent required to be
delivered on or prior to the Time of Delivery, each Collateral Document will
have been duly authorized, executed and delivered by each of the Issuers and
each of the Subsidiary Guarantors to the extent a party thereto and will, at the
Time of Delivery, constitute a valid and binding agreement of each of the
Issuers, each of the Subsidiary Guarantors (collectively, the “Principal
Parties” and each a “Principal Party”) to the extent a party thereto,
enforceable against that Principal Party, as the case may be, in accordance with
its terms, except that enforceability may be subject to Enforceability
Exceptions.

 

8



--------------------------------------------------------------------------------

  (v) Upon the entry into the Collateral Documents by the Principal Parties, the
Security Agreement will create a valid security interest in favor of the
Collateral Agent, for the benefit of the Trustee and the holders of the
Securities, to secure the Secured Obligations (as defined in the Security
Agreement), in all right, title and interest of the Principal Parties in and to
the Collateral (as defined in the Security Agreement), to the extent that
Article 9 of the NY-UCC is applicable (the “Security Interest”). At the Time of
Delivery, the UCC-1 financing statements (the “Principal Financing Statements”)
will be in appropriate form for filing. For the Principal Parties organized in
the State of Delaware, the Office of the Secretary of State of the State of
Delaware is the office in the State of Delaware in which filings are required to
perfect the Security Interest to the extent that it can be perfected by filing
under the Uniform Commercial Code of the State of Delaware (the “DE-UCC”).
Assuming the Principal Financing Statements will be duly transmitted for filing
to the Office of the Secretary of State of the State of Delaware with the
appropriate filing fees tendered on or prior to the Time of Delivery, or will be
duly accepted for filing by that Office on or prior to the Time of Delivery,
then to the extent that a security interest in the Collateral may be perfected
by filing under the DE-UCC, those filings will result on the Time of Delivery in
the perfection of the Security Interest.

 

  (w) Upon entry into the Collateral Documents by the Principal Parties, the
Trademark Security Agreements will create a valid security interest in favor of
the Collateral Agent, for the benefit of the Trustee and the holders of the
Securities, to secure the Secured Obligations (as defined in the Trademark
Security Agreements), in all right, title and interest of the Principal Parties
in and to the U.S. trademark registrations and applications, the registration
and application numbers of which are listed in Exhibit A and Schedule A, as
applicable, to the Trademark Security Agreements (the “Trademark Collateral”).
Upon the earlier of (i) the filing of the Principal Financing Statements or
(ii) the filing of the Trademark Security Agreements at the United States Patent
and Trademark Office, the Trademark Collateral will be a perfected security
interest.

 

  (x) The Mortgages will be effective to grant a legal, valid and enforceable
mortgage lien and security interest on all of the mortgagor’s right, title and
interest in the Mortgaged Property. When the Mortgages, together with the
Subordination and Priority Agreement related thereto, are duly recorded in the
proper recorders’ offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof are paid and otherwise in compliance
with the formal requirements of state law applicable to the recording of real
estate mortgages generally, each such Mortgage shall constitute a validly
perfected and enforceable first priority lien and security interest in the
related Mortgaged Property in favor of the Collateral Agent, for the benefit of
the Trustee and the holders of the Securities, subject only to the relative
priority of encumbrances and exceptions to title expressly permitted in the
Mortgages (including those liens expressly permitted to be incurred or exist on
the Collateral pursuant to the Indenture) or expressly set forth as an exception
to the policies of title insurance obtained to insure the lien of each Mortgage
with respect to each of the Mortgaged Properties (such encumbrances and
exceptions, the “Permitted Exceptions”), and to the Enforceability Exceptions.
No liens securing obligations under the ABL Facility shall be permitted to have
priority over the liens on the Mortgaged Property securing the Securities.

 

9



--------------------------------------------------------------------------------

  (y) Upon filing of the Principal Financing Statements or Mortgages, as
applicable, with respect to the Collateral described in the Collateral Documents
and the equipment and fixtures described in the Mortgages (the “Personal
Property Collateral”), the security interests granted thereby will constitute
valid, perfected liens and security interests in the Personal Property
Collateral (with such lien priorities as set forth in and pursuant to the ABL
Intercreditor Agreement), for the benefit of the Trustee and the holders of the
Securities, enforceable in accordance with the terms contained therein against
all creditors of any grantor or mortgagor and subject only to the Permitted
Exceptions.

 

  (z) On the Time of Delivery, the Issuers and the Subsidiary Guarantors will
collectively own, have rights in or have the power and authority to mortgage,
grant a security interest in and/or collaterally assign rights in the
Collateral, free and clear of any liens other than the Permitted Exceptions.

 

  (aa) Each Operative Document conforms in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Offering
Circular (to the extent described therein), and the Collateral conforms in all
material respects to the description thereof contained in each of the Pricing
Disclosure Package and Offering Circular.

 

  (bb) None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System.

 

  (cc) Prior to the date hereof, none of the Issuers, any of their affiliates,
or any of the Guarantors has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of either of the
Issuers in connection with the offering of the Securities.

 

  (dd)

The execution, delivery and performance by each of the Issuers and each of the
Guarantors of each of the Operative Documents to which each is or will be a
party (including, but not limited to, the filing of any applicable financing
statements pursuant to the Mortgages or the Trademark Security Agreements), the
issuance and sale of the Securities and the Guarantees in respect thereof, the
compliance by the Issuers with all of the provisions of the Securities, the
grant and perfection of security interests in the Collateral pursuant to the
Mortgages, the Trademark Security Agreements and the Security Agreement and
compliance by each of the Issuers and each of the Guarantors with the terms
thereof and the consummation of the transactions contemplated by the Operative
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of lien, charge or encumbrance upon any properties,
rights or assets of the Issuers or any of the Guarantors pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which either of the Issuers or any of the Guarantors is a party or
by which either of the Issuers or any of the Guarantors is bound or to which any
of the property or assets of the Issuers or any of the Guarantors is subject
(other than any lien or encumbrance created or imposed pursuant to the
Indenture), (ii) result in any violation of the provisions of the certificate of
formation, limited liability company agreement, certificate of incorporation or
By-laws or comparable organization documents of the Issuers or the Guarantors,
as the case may be, and (iii) result in any violation of any law or statute or
any

 

10



--------------------------------------------------------------------------------

  order, rule or regulation of any court or governmental agency or body having
jurisdiction over either of the Issuers or any of the Guarantors or any of their
properties except, in the case of clauses (i) and (iii), for such conflicts,
breaches, violations, defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, reasonably be expected (A) to have a Material
Adverse Effect or (B) to have a material adverse effect on the ability of either
of the Issuers or any of the Guarantors to consummate the transactions
contemplated by this Agreement.

 

  (ee) No consent, approval, authorization, order, registration or qualification
of or filling with any such court or governmental agency or body (including
regulatory bodies and, without limitation, the Federal Energy Regulatory
Commission) is required for the issuance and sale of the Securities or the
Guarantees, the execution, delivery and performance by the Issuers or any of the
Guarantors of each of the Operative Documents to which each is a party
(including, but not limited to, the filing of any applicable financing
statements pursuant to the Mortgages, the Trademark Security Agreements or the
Security Agreement), the grant and perfection of security interests in the
Collateral pursuant to the Mortgages, the Trademark Security Agreements and the
Security Agreement, and compliance by each of the Issuers and each of the
Guarantors with the terms thereof, and the consummation of the transactions
contemplated by the Operative Documents by the Issuers, each of the Guarantors
party thereto, except (A) such as have been obtained or made by the Issuers or
the Guarantors or will be obtained or made by the Issuers and the Guarantors as
of the Time of Delivery, (B) for the filing of a registration statement by the
Issuers and the Guarantors with the Commission pursuant to the Securities Act
pursuant to the Registration Rights Agreement, (C) such consents, approvals,
authorizations, registrations or qualifications as may be required under
(i) state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchasers or (ii) as may be required to
perfect the Collateral Agent’s security interests granted pursuant to the
Collateral Documents and (D) where the failure to obtain any such consent,
approvals, authorizations, order, registrations or qualifications would not,
individually or in the aggregate, have either a Material Adverse Effect or a
material adverse effect on the ability of the Issuers or the Guarantors to
consummate the transactions contemplated by this Agreement.

 

  (ff) None of the Issuers or any of the Guarantors is in violation of its
certificate of incorporation, certificate of formation, limited partnership
agreement, limited liability company agreement or by-laws, as the case may be,
or in default in the performance or observance of any material obligation,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound.

 

  (gg) The statements set forth in the Pricing Disclosure Package and the
Offering Circular under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Securities and the documents
described therein, under the caption “Certain United States Federal Income Tax
Considerations,” and under the caption “Plan of Distribution,” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate in all material respects.

 

  (hh)

Other than as set forth in the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which either of the Issuers or any of the
Guarantors is a party or of which any property of either of the Issuers, any of
the Guarantors is the subject which, if determined adversely to either of the
Issuers, any of the Guarantors would individually or in the

 

11



--------------------------------------------------------------------------------

  aggregate have a Material Adverse Effect or prevent or materially interfere
with the consummation of the transactions contemplated hereby; and to the
knowledge of the Issuers and each of the Guarantors, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

  (ii) When the Securities are issued and delivered pursuant to this Agreement,
the Securities will not be of the same class (within the meaning of Rule 144A
under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

 

  (jj) Except (A) as described in the Pricing Disclosure Package, the Issuers
and the Guarantors own or possess valid licenses or other rights to use all
patents, trademarks, service marks, domain names, trade names, copyrights,
know-how and intellectual property (“Intellectual Property”) material to the
conduct of the businesses now or proposed to be operated by them as described in
the Pricing Disclosure Package, free of all liens (other than liens permitted by
the Indenture). None of the Issuers or the Guarantors have received any notice
of infringement of or conflict with (or knows of any such infringement of or
conflict with) any rights of third parties with respect to any Intellectual
Property. Except (A) as described in the Pricing Disclosure Package and (B) as
would not, individually or in the aggregate, have a Material Adverse Effect, all
Intellectual Property owned by the Issuers and the Guarantors is valid,
unexpired and enforceable and the Issuers and the Guarantors have taken all
reasonable actions to protect their Intellectual Property.

 

  (kk) Each of the Issuers and the Guarantors possesses all licenses, permits,
certificates and other authorizations from, and has made all declarations and
filings with, all federal, state, local and other governmental or regulatory
authorities (including, without limitation, the Federal Energy Regulatory
Commission) that are required to be possessed, declared or filed under any
applicable law currently in effect in connection with their businesses as
currently conducted as set forth in the Pricing Disclosure Package and the
Offering Circular (“Permits”), except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect; and none of the Issuers or the Guarantors have received any notice of
any proceeding relating to revocation or modification of any such Permit or have
any reason to believe that any such Permit will not be renewed in the ordinary
course, except as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

  (ll) None of the Issuers or Guarantors is, or will be upon the issue and sale
of the Securities or the Guarantees, the application of the proceeds therefrom
as described under “Use of Proceeds” in the Pricing Disclosure Package, and the
execution, delivery and performance of this Agreement and the Operative
Agreements by the Issuers or Guarantors party thereto, subject to regulation by
the Minnesota Public Utilities Commission or the Minnesota Office of Energy
Security in regard to the setting of rates for utility service or securities
issuances, and, assuming that such entity conducts no activities other than the
ownership and operation of an interstate oil pipeline within the meaning of the
Interstate Commerce Act, the Minnesota Pipe Line Company LLC is not, and will
not be upon the issue and sale of the Securities or the Guarantees, the
application of the proceeds therefrom as described under “Use of Proceeds” in
the Pricing Disclosure Package, and the execution, delivery and performance of
this Agreement and the Operative Agreements by the Issuers or Guarantors party
thereto, subject to regulation by the Minnesota Public Utilities Commission or
the Minnesota Office of Energy Security in regard to the setting of rates for
utility service or securities issuances.

 

12



--------------------------------------------------------------------------------

  (mm) Minnesota Pipe Line Company LLC is operated as a “common carrier” subject
to regulation by the Federal Energy Regulatory Commission under the Interstate
Commerce Act. To the knowledge of the Issuers and Guarantors, there are no
administrative or regulatory proceedings pending or threatened against Minnesota
Pipe Line Company LLC the result of which are reasonably likely to materially
change, alter or modify the rates, charges or fees for transportation services
related to the Minnesota Pipeline or any other terms or conditions of service
currently in effect under any tariffs issued by Minnesota Pipe Line Company LLC
currently in effect.

 

  (nn) Except (i) as described in the Pricing Disclosure Package or (ii) as
would not, individually or in the aggregate, have a Material Adverse Effect:
(A) each of the Issuers and each of the Guarantors have not violated any, are in
compliance with all, and are not subject to liability under any, Environmental
Laws (as defined below), (B) each of the Issuers and each of the Guarantors have
made all filings and provided all notices required under any Environmental Law,
and have and are in compliance with all, and have not violated any, Permits
required under any Environmental Laws and each of them is in full force and
effect, (C) there is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation, investigation, proceeding, notice or demand
letter or request for information pending or, to the knowledge of each of the
Issuers or each of Guarantors, threatened against either of the Issuers or any
of the Guarantors pursuant to any Environmental Law, (D) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by either of the Issuers or any of the Guarantors, (E) none of the
Issuers or Guarantors has received notice that it has been identified as a
potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law, (F) no property or facility of either of the Issuers or any of the
Guarantors is (i) listed or proposed for listing on the National Priorities List
under CERCLA or is (ii) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority and (G) none of the Issuers or Guarantors is conducting or paying for
in whole or in part any investigation, response or other corrective action
pursuant to any Environmental Law at any site or facility, nor is any of them
subject to or a party to any order, judgment, decree, contract or agreement
which imposes any obligation or liability under any Environmental Law. Except as
set forth in the Pricing Disclosure Package, none of the Issuers or Guarantors
or any of their respective subsidiaries is subject to any pending or, to the
knowledge of the Issuers or Guarantors, threatened proceeding pursuant to any
Environmental Law to which the government is a party, except for any such
proceeding which is not reasonably likely to result in monetary sanctions of
$100,000 or more.

For purposes of this Agreement, “Environmental Laws” means all applicable
federal, state, foreign and local laws (including common law) or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered thereunder, relating to pollution or protection of the Environment,
or, to the extent relating to exposure to Hazardous Materials, public or
employee health and safety, including without limitation, laws relating to
(i) emissions, discharges, Releases or threatened Releases of Hazardous Material
into the Environment and (ii) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, arrangement for disposal, transport or
handling of Hazardous Materials. “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil,

 

13



--------------------------------------------------------------------------------

surface and subsurface strata and natural resources such as wetlands, flora and
fauna. “Hazardous Materials” means any substance, material, pollutant,
contaminant, chemical, waste, compound or constituent, in any form, including
without limitation, crude oil, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

  (oo) Except (A) as disclosed in the Pricing Disclosure Package or (B) as would
not, individually or in the aggregate, have a Material Adverse Effect: (i) there
are no strikes or other labor disputes against either of the Issuers or any of
the Guarantors, pending or, to the knowledge of either of the Issuers or any of
the Guarantors, threatened; (ii) hours worked by and payment made to employees
of either of the Issuers or any of the Guarantors have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; (iii) all payments due from either of the Issuers or any of the
Guarantors on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the relevant entity; and (iv) the Issuers
and Guarantors are in compliance with all applicable laws, agreements,
contracts, policies, plans and programs relating to employment, employment
practices, compensation, benefits, hours, terms and conditions of employment,
and the termination of employment, including but not limited to any obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988 and
similar state and local laws, the classification of individuals as contractors
or employees, the classification of employees as exempt or non-exempt, the
provision of meal and rest breaks, and the payment of overtime wages.

 

  (pp) Except (A) as disclosed in the Pricing Disclosure Package or (B) as would
not, individually or in the aggregate, have a Material Adverse Effect: (i) none
of the Issuers or Guarantors or other trades or businesses which would be
treated as being a single employer with either of the Issuers under Section 4001
of ERISA (an “ERISA Affiliate”) has any liability for any prohibited transaction
or funding deficiency, any partial or complete termination of, or any complete
or partial withdrawal liability with respect to, any pension, profit sharing or
other plan that is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which either of the Issuers or any of the
Guarantors or any of their ERISA Affiliates makes or ever has made a
contribution and in which any employee of either of the Issuers or any of the
Guarantors or any of the ERISA Affiliates is or has ever been a participant
(each, a “Plan”) and (ii) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan. None of the Issuers or Guarantors nor any of their ERISA
Affiliates has incurred or reasonably expects to incur, or would incur if it
withdraws from the participation in any Plan, complete or partial material
withdrawal liability with respect to any Plan. With respect to such Plans, each
of the Issuers, the Guarantors and the ERISA Affiliates are in compliance in all
material respects with all applicable provisions of ERISA and the terms of the
applicable plans, except as disclosed in the Pricing Disclosure Package and for
any noncompliance that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

  (qq)

None of the Issuers or the Guarantors or any person acting on their behalf has
offered or sold the Securities by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or, with
respect to Securities sold outside the United States to non-U.S. persons (as
defined in Rule 902 under the Securities Act), by means of any directed

 

14



--------------------------------------------------------------------------------

  selling efforts within the meaning of Rule 902 under the Securities Act and
the Issuers and the Guarantors, and any affiliate of the Issuers and the
Guarantors and any person acting on their behalf has complied with and will
implement the “offering restriction” within the meaning of such Rule 902.

 

  (rr) Within the preceding six months, none of the Issuers, the Guarantors, any
of their respective affiliates or any other person acting on their behalf has
offered or sold to any person any Securities, or any securities of the same or a
similar class as the Securities, other than Securities offered or sold to the
Purchasers hereunder. The Issuers and the Guarantors will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Securities or any substantially similar security issued
by the Issuers, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Issuer by
Goldman, Sachs & Co.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act.

 

  (ss) Each of the Company Parties maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by each Issuers’ principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. Each of the Company Parties’ internal control over
financial reporting is effective and no such Company Party is aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package, there has been no change in any
Company Party’s internal controls over financial reporting that has materially
affected, or is reasonably likely to materially affect, such Company Party’s
internal controls over financial reporting.

 

  (tt) The interactive data in eXtensible Business Reporting Language
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular fairly presents the information called for in all material respects and
has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

  (uu) Each of the Company Parties maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act) that comply
with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by a Company Party in reports that it submits or files or will submit
or file under the Exchange Act is made known to such Company Party’s management,
including its principal executive officer and principal financial officer, to
allow timely decisions regarding required disclosure; and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established to the extent required by Rule 13a-15
under the Exchange Act.

 

  (vv)

The operations of the Issuers and the Guarantors are and have been conducted at
all times in compliance in all material respects with the applicable financial
record keeping and reporting

 

15



--------------------------------------------------------------------------------

  requirements of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the money laundering laws of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court of governmental agency, authority or body or any arbitrator
involving the Issuers and the Guarantors with respect to the Money Laundering
Laws is pending or, to the knowledge of the Issuers or the Guarantors,
threatened.

 

  (ww) Neither the Issuers nor the Guarantors or, to the knowledge of the
Issuers and the Guarantors, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Issuers or the Guarantors has violated any
foreign, federal, state or local law or regulation relating to any provisions of
the Foreign Corrupt Practices Act of 1977, as amended, or the rules and
regulations promulgated thereunder (the “FCPA”) and each of the Issuers and
Guarantors have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

  (xx) None of the Issuers or Guarantors or, to the knowledge of the Issuers and
the Guarantors, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Issuers or the Guarantors is currently the
subject of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Issuers will not
directly or indirectly use the proceeds of the sale of the Securities and
Guarantees, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

  (yy) Each of the Issuers and the Guarantors is not, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof, will not be an “investment company,” as such term is defined in the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

 

  (zz) The Issuers and the Guarantors will have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as Issuers and the
Guarantors believe are adequate to protect their respective businesses; and none
of the Issuers or any of the Guarantors has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew such existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers.

 

  (aaa)

Immediately after the consummation of the offering of the Securities, the
Issuers and each of the Guarantors on a consolidated basis will be Solvent. As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the Issuers and each of the Guarantors is not
less than the total amount required to pay the liabilities of the Issuers and
the Guarantors, as the case may be, on their combined total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Issuers and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and

 

16



--------------------------------------------------------------------------------

  commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the use of proceeds therefrom as described in the Pricing
Disclosure Package and the Offering Circular, and the borrowings under the ABL
Facility, if any, the Issuers and the Guarantors are not incurring debts or
liabilities beyond their ability to pay as such debts and liabilities mature;
(iv) the Issuers and the Guarantors are not engaged in any business or
transaction, and do not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Issuers and the Guarantors are engaged; and (v) the Issuers and the Guarantors
are not defendants in any civil action that would result in a judgment that the
Issuers and the Guarantors are or would become unable to satisfy.

 

  (bbb) On the Time of Delivery, no Guarantor will be prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or
will be subject, from paying any dividends to the Issuers, from making any other
distribution on such Guarantor’s capital stock or similar ownership interests,
from repaying to the Issuers any loans or advances to such Guarantor from the
Issuers or from transferring any of such Guarantor’s properties or assets to the
Issuers or any other Guarantor of the Issuers, except (i) to the extent such
restriction or prohibition would constitute a Permitted Lien under and as
defined in the Indenture or (ii) as disclosed in the Pricing Disclosure Package
and the Offering Circular.

 

  (ccc) None of the Issuers nor any of the Guarantors is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Purchaser for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.

 

  (ddd) PricewaterhouseCoopers LLP, which has audited certain financial
statements of the Company Parties, is an independent registered public
accounting firm as required by the Securities Act and the rules and regulations
of the Commission thereunder with respect to the Company Parties and the rules
and regulations of the Public Company Accounting Oversight Board.

 

  (eee) Substantially concurrently with or prior to the Time of Delivery, each
of the Intercreditor Requirements shall have been consummated in accordance with
the terms of the Intercreditor Agreements and the Securities and the Guarantees
shall constitute (i) “Additional Secured Debt” and “Refinancing Indebtedness” as
defined in and contemplated by the Collateral Trust and Intercreditor Agreement
and (ii) “Note and Specified Hedge Obligations” as defined in and contemplated
by the ABL Intercreditor Agreement.

 

2. Subject to the terms and conditions herein set forth, the Issuers jointly and
severally agree to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Issuers, at a
purchase price of 98.5% of the principal amount thereof, plus accrued and unpaid
interest, if any, from November 8, 2012 to the Time of Delivery hereunder, the
principal amount of Securities set forth opposite the name of such Purchaser in
Schedule I hereto.

 

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby severally and not jointly represents and warrants to, and
agrees with the Issuers that:

 

  (a) It will offer and sell the Securities only to: (i) persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Securities Act in transactions meeting the
requirements of Rule 144A, (ii) institutions which it reasonably believes are
“accredited investors” (“Institutional Accredited Investors”) within the meaning
of Rule 501(a)(1), (2), (3) or (7) under the Securities Act who execute letters
of representation in the form included as Appendix A to the Pricing Disclosure
Package or (iii) upon the terms and conditions set forth in Annex I to this
Agreement;

 

17



--------------------------------------------------------------------------------

  (b) It is an Institutional Accredited Investor; and

 

  (c) It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.

 

4.

 

  (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Issuers to The Depository Trust Company
(“DTC”) or its designated custodian. Each of the Issuers will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer in Federal (same day) funds to the account specified by the Issuers, by
causing DTC to credit the Securities to the account of Goldman, Sachs & Co. at
DTC, or by delivery of the Certificated Securities as directed by Goldman,
Sachs & Co. Each of the Issuers will cause the certificates representing the
Securities to be made available to Goldman, Sachs & Co. prior to the Time of
Delivery (as defined below) at the office of Baker Botts L.L.P., 910 Louisiana
Street, Houston, Texas 77002 (the “Closing Location”) The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on November 8, 2012
or such other time and date as Goldman, Sachs & Co. and the Issuer may agree
upon in writing. Such time and date are herein called the “Time of Delivery.”

 

  (b) The documents to be delivered at the Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8 hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at DTC or its designated
custodian, all at the Time of Delivery. A meeting will be held at the Closing
Location on the New York Business Day next preceding the Time of Delivery, at
which meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

 

5. Each of the Issuers and the Guarantors jointly and severally agree with each
of the Purchasers:

 

  (a) To prepare the Offering Circular in a form reasonably approved by you; to
make no amendment or any supplement to the Offering Circular which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

 

18



--------------------------------------------------------------------------------

  (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities for offering and sale under the securities
laws of such jurisdictions as you may reasonably request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Issuers or the
Guarantors shall not be required to qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction;

 

  (c) To furnish the Purchasers with written and electronic copies of the
Offering Circular (or, prior to the availability of the Offering Circular, the
Pricing Disclosure Package) in such quantities as you may from time to time
reasonably request, and if, at any time prior to the expiration of nine months
after the date of the Offering Circular, any event shall have occurred as a
result of which the Offering Circular as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Offering Circular is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Offering Circular,
to notify you and upon your request to prepare and furnish without charge to
each Purchaser and to any dealer in securities as many written and electronic
copies as you may from time to time reasonably request of an amended Offering
Circular (or, prior to the availability of the Offering Circular, the Pricing
Disclosure Package) or a supplement to the Offering Circular (or, prior to the
availability of the Offering Circular, the Pricing Disclosure Package) which
will correct such statement or omission or effect such compliance;

 

  (d) During the period beginning from the date hereof and continuing until the
date 90 days after the Time of Delivery, not to offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise transfer
or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Securities Act relating to any securities of
the Issuers that are substantially similar to the Securities, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing
without the prior written consent of Goldman, Sachs & Co.;

 

  (e) Not to be or become, at any time prior to the date the Exchange Securities
are issued pursuant to the Registration Rights Agreement, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

 

  (f) At any time when any of the Issuers or Parent Guarantor are not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time to
time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of securities information (the “Additional
Issuer Information”) satisfying the requirements of subsection (d)(4)(i) of Rule
144A under the Securities Act;

 

  (g)

During any period when such documents are not publicly available on EDGAR, to
furnish to the holders of the Securities as soon as practicable after the end of
each fiscal year an annual report (including a balance sheet and statements of
income, equity and cash flows of the Issuer and its consolidated subsidiaries
certified by independent public accountants) and, as soon as practicable after
the end of each of the first three quarters of each fiscal year (beginning with
the

 

19



--------------------------------------------------------------------------------

  fiscal quarter ending after the date of the Offering Circular), to make
available to the holders of the Securities consolidated summary financial
information of the Issuers and their subsidiaries for such quarter in reasonable
detail;

 

  (h) Until the Exchange Securities are issued pursuant to the Registration
Rights Agreement, each of the Issuers and the Guarantors will not, and will not
permit any of their “affiliates” (as defined in Rule 144 under the Securities
Act) to, resell any of the Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them;

 

  (i) To use the net proceeds from the sale of the Securities pursuant to this
Agreement in the manner specified in the Pricing Disclosure Package under the
caption “Use of Proceeds”; and

 

  (j) The Issuers and the Guarantors shall take all actions necessary to
maintain such security interests and to perfect security interests in any
collateral acquired after the Time of Delivery, in each case as and to the
extent required by the Collateral Documents and the Indenture; provided that the
Issuers and the Guarantors may deliver, furnish and/or cause to be furnished all
of the items set forth on Schedule V within the time periods set forth therein.

 

6.

 

  (a) (i) Each of the Issuers represents and agrees that it has not made and,
without the prior consent of Goldman, Sachs & Co., will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”);

(ii) each Purchaser represents and agrees that, other than one or more term
sheets or customary Bloomberg communications relating to the Securities
containing customary information and conveyed to purchasers of securities, it
has not made and, without the prior consent of Goldman, Sachs & Co., will not
make any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Securities Act with the
Commission, would constitute a “free writing prospectus,” as defined in Rule 405
under the Securities Act (any such offer (other than any such term sheets), is
hereinafter referred to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Issuers and
Goldman, Sachs & Co. is listed on Schedule III hereto;

 

7.

The Issuers and each of the Guarantors jointly and severally agree with the
several Purchasers that the Issuers and the Guarantors will pay or cause to be
paid the following: (i) the fees, disbursements and expenses of the Issuers’ and
the Guarantors’ counsel and accountants in connection with the issue of the
Securities and the Guarantees and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Circular and the Offering Circular and any amendments and supplements thereto
and the mailing and delivering of copies thereof to the Purchasers and dealers;
(ii) the cost of printing or producing any Agreement among Purchasers, this
Agreement, the Indenture, the Registration Rights Agreement, the Intercreditor
Agreements, the Collateral Documents,

 

20



--------------------------------------------------------------------------------

  the Blue Sky Memorandum, closing documents (including any compilations
thereof) and any other documents in connection with the offering, purchase, sale
and delivery of the Securities, the Guarantees and the Collateral; (iii) all
expenses in connection with the qualification of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonable fees and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys; (iv) any fees charged by securities rating services for
rating the Securities; (v) the cost of preparing the Securities and the
Guarantees; (vi) the fees and expenses of the Trustee, the Collateral Agent and
any agent of the Trustee and the Collateral Agent and the fees and disbursements
of counsel for the Trustee and the Collateral Agent in connection with the
Indenture and the Securities; (vii) the fees and expenses incurred with respect
to creating and perfecting the security interests in the Collateral as
contemplated by the Collateral Documents (including the related fees and
expenses of counsel for the Purchasers); (viii) all expenses incurred by the
Issuers and the Guarantors in connection with any “road show” presentation to
potential investors (except that the Issuers and the Guarantors shall pay 50% of
the cost of any chartered aircraft used in connection with any such “road show”
presentations); and (ix) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. It is understood, however, that, except as
provided in this Section, and Sections 9 and 12 hereof, the Purchasers will pay
all of their own costs and expenses, including the fees of their counsel,
transfer taxes on resale of any of the Securities by them, and any advertising
expenses connected with any offers they may make.

 

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Issuers and each of the Guarantors herein are, at and as of
the Time of Delivery, true and correct, the condition that the Issuers and each
of the Guarantors shall have performed all of their obligations hereunder
theretofore to be performed, and the following additional conditions:

 

  (a) Baker Botts L.L.P., counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated as of the Time of Delivery, in form and
substance satisfactory to you;

 

  (b) Vinson & Elkins LLP, counsel for the Issuers, shall have furnished to you
their written opinion and 10b-5 statement, dated as of the Time of Delivery,
substantially in the form of Exhibit A attached hereto;

 

  (c) Dorsey & Whitney LLP, special counsel for the Issuers, shall have
furnished to you their written opinion, dated as of the Time of Delivery,
substantially in the form of Exhibit B attached hereto;

 

  (d) On the date of the Offering Circular prior to the execution of this
Agreement and also at the Time of Delivery, PricewaterhouseCoopers LLP shall
have furnished to you a letter or letters, dated the respective dates of
delivery thereof, in form and substance satisfactory to you, to the effect set
forth in Annex II hereto;

 

  (e) None of the Issuers or the Guarantors shall have sustained since the date
of the latest audited financial statements included in the Pricing Disclosure
Package (exclusive of any amendment or supplement thereto) any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package (exclusive of any amendment or
supplement thereto);

 

21



--------------------------------------------------------------------------------

  (f) since the respective dates as of which information is given in the Pricing
Disclosure Package there shall not have been any change in the net investments
or long-term debt of the Issuers or the Guarantors or any change, or any
development reasonably expected to involve a prospective change, in or affecting
the general affairs, management, financial position, members’ or partners’
equity or results of operations of the Issuers or the Guarantors, otherwise than
as set forth or contemplated in the Pricing Disclosure Package, the effect of
which, in any such case described in clause (i) or (ii), is in your judgment so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities on the terms and in the manner
contemplated in this Agreement and in the Pricing Disclosure Package and the
Offering Circular;

 

  (g) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded either of the Issuers’ debt securities by any “nationally
recognized statistical rating organization,” as that term is defined by the
Commission for purposes of Section 3(a)(62) of the Exchange Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any of the
Issuers’ debt securities;

 

  (h) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Parent Guarantor’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Circular;

 

  (i) The Issuers shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of the Issuers satisfactory to you as
to the accuracy of the representations and warranties of each of the Issuers and
the Guarantors herein at and as of such Time of Delivery, as to the performance
by each of the Issuers and the Guarantors of all of its obligations hereunder to
be performed at or prior to such Time of Delivery, as to the matters set forth
in subsection (e), (f) and (g) of this Section in the form of Exhibit C.

 

  (j) The Issuers shall have furnished to you a certificate of the chief
financial officer of the Parent Guarantor, in form and substance satisfactory to
you;

 

  (k) The Indenture shall have been duly executed and delivered by a duly
authorized officer of each of the Issuers, the Guarantors, the Trustee and the
Collateral Agent, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Issuers and duly authenticated by the
Trustee;

 

22



--------------------------------------------------------------------------------

  (l) The Securities shall be eligible for clearance and settlement through DTC;

 

  (m) The Representatives shall have received on and as of the Time of Delivery
satisfactory evidence of the existence or good standing of the Issuers and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions;

 

  (n) The Purchasers shall have received counterparts of the Registration Rights
Agreement conforming in material respects to the Pricing Disclosure Package and
the Offering Circular, which Registration Rights Agreement shall have been
executed and delivered by a duly authorized officer of each of the Issuers and
the Guarantors;

 

  (o) The Purchasers shall have received counterparts of the Mortgages, the
Subordination and Priority Agreement, the Security Agreement and the Trademark
Security Agreements in form and substance reasonably satisfactory to the
Representatives, in each case conforming in material respects to the Pricing
Disclosure Package and the Offering Circular, which Mortgages, Subordination and
Priority Agreement, Security Agreement and Trademark Security Agreements shall
have been duly executed and delivered by each party thereto;

 

  (p) On or prior to the Time of Delivery each of the Issuers and each of the
Guarantors shall have furnished to the Representatives and to any party so
designated in the Collateral Documents or in the Intercreditor Agreements any
certificates, consents, notices and other documents (including, without
limitation, those certificates, consents, notices and other documents
constituting any of the Intercreditor Requirements) as may be required under the
Collateral Documents or the Intercreditor Agreements and such further
certificates and documents as the Representatives may reasonably request;

 

  (q) The Purchasers shall have received counterparts of each of the
Intercreditor Agreements, the Joinder, the Lien Sharing and Priority
Confirmation and the Acknowledgement, each in form and substance reasonably
satisfactory to the Representatives, conforming in material respects to the
Pricing Disclosure Package and the Offering Circular, which Intercreditor
Agreements shall have been duly executed and delivered by each party thereto;

 

  (r) On or prior to the Time of Delivery, each of the Issuers and the
Guarantors shall have furnished evidence reasonably satisfactory to the
Representatives that the Issuers and the Guarantors maintain insurance with
respect to the Collateral as specified by the applicable terms of the Indenture
and the Security Agreement;

 

  (s) The Issuers and the Guarantors shall complete or deliver to the Collateral
Agent on or prior to the Time of Delivery all filings and take all other similar
actions required in connection with the perfection of security interests as and
to the extent required by the Collateral Documents and the Indenture and shall
have delivered copies of the Principal Financing Statements in form and
substance reasonably satisfactory to the Representatives;

 

  (t) On or prior to the Time of Delivery, certificates representing all of the
limited liability company interests or capital stock of the Issuers and the
Guarantors, to the extent, in the case of limited liability company interests,
certificated and treated as “Securities” for purposes of Article 8 of NYUCC and
otherwise required to be pledged as Collateral under the Security Agreement,
shall have been delivered to the Collateral Agent;

 

23



--------------------------------------------------------------------------------

  (u) The Purchasers shall have received a counterpart of the Operative
Documents that shall have been executed and delivered by duly authorized
officers of the Issuers, NTI and the Guarantors, as the case may be;

 

  (v) The Representatives shall have received the results of a recent lien
search in each of the jurisdictions where assets of the Issuers and the
Guarantors are located and any jurisdictions in which valid filings with respect
to such assets of the Issuers and the Guarantors may be in effect, and such
search shall reveal no liens on any of the assets of the Issuers and the
Guarantors or their respective subsidiaries except for Permitted Exceptions or
Permitted Liens (as defined under the Indenture);

 

9. (a) The Issuers and each of the Guarantors, jointly and severally, agree to
indemnify and hold harmless each Purchaser against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and will
reimburse each Purchaser for any documented legal or other expenses reasonably
incurred by such Purchaser in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Issuers and the Guarantors shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document, in reliance upon and in conformity with written information
furnished to the Issuers by any Purchaser through the Representatives expressly
for use therein.

 

  (b) Each Purchaser will indemnify and hold harmless the Issuers and the
Guarantors (each, an “Issuer Indemnified Party”) against any losses, claims,
damages or liabilities to which such Issuer Indemnified Party becomes subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular, or
any amendment or supplement thereto, or any Company Supplemental Disclosure
Document, or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular or
any such amendment or supplement, or any Company Supplemental Disclosure
Document in reliance upon and in conformity with written information furnished
to the Issuers by such Purchaser through the Representatives expressly for use
therein; and will reimburse the Issuer Indemnified Party for any legal or other
expenses reasonably incurred by the Issuer Indemnified Party in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be

 

24



--------------------------------------------------------------------------------

  made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection. In
case any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party. An indemnifying party shall not be required to indemnify an
indemnified party for any amount paid or payable by the indemnified party in the
settlement of any action, proceeding or investigation without the written
consent of the indemnifying party, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing sentence, if at any time (i) an
indemnified party enters into a settlement of a proceeding without the consent
of the indemnifying party and (ii) an indemnified party shall have requested the
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel such indemnifying party is obligated to pay pursuant to subsections
(a) and (b) above and the second sentence of this subsection (c) with respect to
such proceeding, then the indemnifying party agrees that it shall be liable for
such settlement if it shall not have reimbursed the indemnified party for such
fees and expenses in accordance with such request within 60 days of such
request.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Issuers and the Guarantors on the one hand and the Purchasers on the
other from the offering of the Securities. If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law or if
the indemnified party failed to give the notice required under subsection
(c) above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Issuers and the Guarantors on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Issuers and the Guarantors on the one hand and the

 

25



--------------------------------------------------------------------------------

  Purchasers on the other shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Issuers bear to the total discounts and commissions received by the Purchasers,
in each case as set forth in the Offering Circular. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or any of the
Guarantors on the one hand or the Purchasers on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Issuers, the Guarantors and the
Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.

 

  (e) The obligations of the Issuers and each of the Guarantors under this
Section 9 shall be in addition to any liability which each of the Issuers and
each of the Guarantors may otherwise have and shall extend, upon the same terms
and conditions, to any affiliate of each Purchaser and each person, if any, who
controls any Purchaser within the meaning of the Securities Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer, director and member of the
Issuers and the Guarantors and to each person, if any, who controls the Issuers
and the Guarantors within the meaning of the Securities Act.

 

10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Issuers shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Issuers that you have so arranged for the purchase of
such Securities, or the Issuers notify you that it has so arranged for the
purchase of such Securities, you or the Issuers shall have the right to postpone
the Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering Circular,
or in any other documents or arrangements, and the Issuers agree to prepare
promptly any amendments to the Offering Circular which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

 

26



--------------------------------------------------------------------------------

  (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Issuers as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Issuers shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

 

  (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Issuers as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities, or if the Issuers shall not exercise the right described
in subsection (b) above to require non-defaulting Purchasers to purchase
Securities of a defaulting Purchaser or Purchasers, then this Agreement shall
thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Issuers and the Guarantors, except for the expenses to be borne
by the Issuers and the Guarantor and the Purchasers as provided in Section 7
hereof and the indemnity and contribution agreements in Section 9 hereof; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of each of the Issuers, each of the Guarantors and the several
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Purchaser or any controlling person of any
Purchaser, each of the Issuers, any Guarantor, or any officer, member or
director or controlling person of the Issuers or of any of the Guarantors, and
shall survive delivery of and payment for the Securities.

 

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Issuers and the Guarantors shall not then be under any liability to any
Purchaser except as provided in Sections 7 and 9 hereof; but, if for any other
reason, the Securities are not delivered by or on behalf of the Issuers as
provided herein, the Issuers and the Guarantors jointly and severally agree to
reimburse the Purchasers through you for all expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Purchasers in making preparations for the purchase, sale and delivery of the
Securities, but the Issuers and the Guarantors shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you.

 

14.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to Goldman, Sachs & Co. on behalf of

 

27



--------------------------------------------------------------------------------

  the Representatives in care of Goldman, Sachs & Co., 200 West Street, New
York, New York 10282-2198, Attention: Registration Department; Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, with a copy at the same address to the attention of the
General Counsel, 36th Floor; J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10179, and if to either of the Issuers shall be delivered or sent
by mail, telex or facsimile transmission to the address of the Issuer set forth
in the Offering Circular, Attention: Secretary; provided, however, that any
notice to a Purchaser pursuant to Section 9(c) hereof shall be delivered or sent
by mail, telex or facsimile transmission to such Purchaser at its address set
forth in its Purchasers’ Questionnaire, or telex constituting such
Questionnaire, which address will be supplied to the Issuers by you upon
request. Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

 

15. In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including each of the Issuers and the Guarantors, which information may
include the name and address of their respective clients, as well as other
information that will allow the Purchasers to properly identify their respective
clients.

 

16. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, each of the Issuers and the Guarantors and, to the extent
provided in Sections 9 and 11 hereof, the officers, members and directors of
each of the Issuers and the Guarantor, any affiliate of each Purchaser, and each
person who controls either of the Issuers, any Guarantor or any Purchaser, and
their respective heirs, executors, administrators, successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of any of the Securities from any Purchaser shall be
deemed a successor or assign by reason merely of such purchase.

 

17. Time shall be of the essence of this Agreement.

 

18. Each of the Issuers acknowledges and agrees that (i) the purchase and sale
of the Securities and the Guarantees pursuant to this Agreement is an
arm’s-length commercial transaction between the Issuers and the Guarantors, on
the one hand, and the several Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Purchaser is
acting solely as a principal and not the agent or fiduciary of either of the
Issuers or the Guarantors, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of either of the Issuers or any Guarantor with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Purchaser has advised or is currently advising the
Issuers or the Guarantors on other matters) or any other obligation to the
Issuers or the Guarantors except the obligations expressly set forth in this
Agreement and (iv) each of the Issuers and the Guarantors has consulted its own
legal and financial advisors to the extent it deemed appropriate. Each of the
Issuers and the Guarantors agrees that it will not claim that the Purchaser, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to either of the Issuers or the Guarantors, in
connection with such transaction or the process leading thereto.

 

19. This Agreement supersedes all prior agreements and understandings (whether
written or oral) among Issuers and the Guarantors, singly or together, and the
Purchasers, or any of them, with respect to the subject matter hereof.

 

28



--------------------------------------------------------------------------------

20. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. Each of the Issuers and
the Guarantors agrees that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and the Issuers and the Guarantors agree to submit to the jurisdiction
of, and to venue in, such courts.

 

21. Each of the Issuers and the Guarantors and each of the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

22. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

23. Notwithstanding anything herein to the contrary, each of the Issuers and the
Guarantors (and the employees, representatives, and other agents of each of the
Issuers and the Guarantors) are authorized to disclose to any and all persons,
the tax treatment and tax structure of the potential transaction and all
materials of any kind (including tax opinions and other tax analyses) provided
to the Issuers and the Guarantors relating to that treatment and structure,
without the Purchasers’ imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable any person to comply with applicable securities
laws. For this purpose, “tax treatment” means US federal and state income tax
treatment, and “tax structure” is limited to any facts that may be relevant to
that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us one for each of the Issuers and the Representatives plus one for
each counsel counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and each of the
Issuers and Guarantors. It is understood that your acceptance of this letter on
behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Issuers for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

 

29



--------------------------------------------------------------------------------

Very truly yours, Northern Tier Energy LP By:   Northern Tier Energy GP LLC, its
General Partner By:  

/s/ Dave Bonczek

  Name:   Dave Bonczek   Title:   Vice President & Chief Financial Officer
Northern Tier Energy LLC By:  

/s/ Dave Bonczek

  Name:   Dave Bonczek   Title:   Vice President & Chief Financial Officer
Northern Tier Finance Corporation By:  

/s/ Dave Bonczek

  Name:   Dave Bonczek   Title:   Vice President & Chief Financial Officer St.
Paul Park Refining Co. LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Assistant Treasurer Northern Tier Bakery
LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Treasurer & Secretary



--------------------------------------------------------------------------------

Northern Tier Oil Transport LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Vice President & Treasurer Northern Tier
Energy GP LLC By:  

/s/ Dave Bonczek

  Name:   Dave Bonczek   Title:   Vice President & Chief Financial Officer
Northern Tier Retail LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Treasurer & Secretary SuperAmerica
Franchising LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Treasurer & Secretary Northern Tier Retail
Holdings LLC By:  

/s/ Oscar Rodriguez

  Name:   Oscar Rodriguez   Title:   Vice President & Treasurer

 

31



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

Goldman, Sachs & Co. By:  

/s/ Authorized Person

Deutsche Bank Securities Inc. By:  

/s/ Authorized Person

By:  

/s/ Authorized Person

J.P. Morgan Securities LLC By:  

/s/ Authorized Person

On behalf of each of the Purchasers.



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of
Securities to be
Purchased  

Goldman, Sachs & Co.

   $ 68,750,000   

Deutsche Bank Securities Inc.

     45,375,000   

J.P. Morgan Securities LLC

     45,375,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     16,500,000   

Barclays Capital Inc.

     16,500,000   

Credit Suisse Securities (USA) LLC

     16,500,000   

Macquarie Capital (USA) Inc.

     16,500,000   

SunTrust Robinson Humphrey, Inc.

     16,500,000   

UBS Securities LLC

     16,500,000   

Wells Fargo Securities, LLC

     16,500,000   

Total

   $ 275,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

Subsidiary Guarantors

Northern Tier Bakery LLC

Northern Tier Retail LLC

Northern Tier Oil Transport LLC

Northern Tier Retail Holdings LLC

St. Paul Park Refining Co. LLC

SuperAmerica Franchising LLC



--------------------------------------------------------------------------------

SCHEDULE III

Approved Supplemental Disclosure Documents

The Issuers’ Roadshow.



--------------------------------------------------------------------------------

SCHEDULE IV

Pricing Supplement

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

 

LOGO [g435277ex10_1.jpg]

FINAL PRICING TERMS

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Circular dated November 1, 2012. The information in this
Pricing Supplement supplements the Preliminary Offering Circular and, except as
expressly stated herein, supersedes the information in the Preliminary Offering
Circular to the extent inconsistent with the information in the Preliminary
Offering Circular. Capitalized terms used but not defined in this Pricing
Supplement have the respective meanings ascribed to them in the Preliminary
Offering Circular.

The notes have not been registered under the Securities Act and are being
offered and sold in the United States only to qualified institutional buyers in
reliance on Rule 144A under the Securities Act or to institutional “Accredited
Investors” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act, and to certain non-U.S. persons outside the United States in
reliance on Regulation S under the Securities Act. Prospective purchasers that
are qualified institutional buyers are hereby notified that the seller of the
notes may be relying on the exemption from the provisions of Section 5 of the
Securities Act provided by Rule 144A. For further details about eligible
offerees and resale restrictions, see “Notice to Investors” in the Preliminary
Offering Circular.

 

Issuers:    Northern Tier Energy LLC and Northern Tier Finance Corporation
Anticipated Ratings:   

B1 by Moody’s Investors Service, Inc.

BB- by Standard & Poor’s Ratings Services

Title of Security:    7.125%% Senior Secured Notes due 2020 Distribution:   
144A / institutional “Accredited Investors” / Reg S w/ Registration Rights
Maturity Date:    November 15, 2020 Face Amount:    $275,000,000 Gross Proceeds:
   $275,000,000 Coupon:    7.125% Price to Public:    100% Yield to Worst:   
7.125% Expected Settlement Date:    T + 4; November 8, 2012 Interest Payment
Dates:    May 15th and November 15th, beginning May 15, 2013



--------------------------------------------------------------------------------

Redemption:    Beginning November 15, 2015:   

November 15, 2015        105.344%

November 15, 2016        103.563%

November 15, 2017        101.781%

Equity Clawback:    Prior to November 15, 2015 may redeem up to 35.00% at
107.125 Spread to Treasury:    + 576 Reference Treasury:    2.625% UST due
11/15/2020 Bookrunners:   

Goldman, Sachs & Co.

Deutsche Bank Securities Inc.

J.P. Morgan Securities LLC

Co-Managers:   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Macquarie Capital (USA) Inc.

SunTrust Robinson Humphrey, Inc.

UBS Securities LLC

Wells Fargo Securities, LLC

Bond Identifiers:   

144A:           CUSIP: 665828AD1

                      ISIN: US665828AD13

Reg S:          CUSIP: U66489AB8

                      ISIN: USU66489AB84

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time. Before you
invest, you should read the offering circular for this offering and other
documents the issuer has filed with the SEC for more complete information about
the issuer and this offering. You may get these documents for free from any
bookrunner or co-manager participating in the offering or by calling Goldman,
Sachs & Co. toll free at 1-866-471-2526.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the notes or the offering. Please refer to the
Preliminary Offering Circular.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

SCHEDULE V

Post-closing matters

 

(a) Each of the Issuers shall furnish or cause to be furnished to you within 90
days of the Time of Delivery for each of the Mortgaged Properties, the following
documents or evidence of completion of the following:

 

  (i) The title company issuing the policy referred to in clause (iv) below (the
“Title Insurance Company”) shall have received, maps or plats of an as-built
survey of the sites of the owned Mortgaged Properties which were delivered to
the Representatives by an independent professional licensed land surveyor
reasonably satisfactory to the Representatives and the Title Insurance Company
or the Title Insurance Company shall have deleted the general survey exception
and issued a “same-as-survey” endorsement based on an affidavit from the
Issuers.

 

  (ii) In respect of each of the owned Mortgaged Properties a mortgagee’s title
insurance policy (or policies) or marked up signed title commitment pursuant to
a “New York” style real estate closing with the Title Insurance Company; each
such policy or commitment shall (A) be in an amount equal to an amount equal to
110% of the fair market value of the applicable Mortgaged Property; (B) be
issued at ordinary rates; (C) insure that the Mortgage insured thereby creates a
valid first priority lien and security interest in each such Mortgaged Property
constituting Note Priority Collateral, free and clear of all defects and
encumbrances, except for those defects and encumbrances expressly permitted as a
Permitted Exception; (D) name the Trustee for the benefit of the holders of the
Securities as the insured thereunder; (E) be in the form of ALTA Loan Policy -
2006 (or equivalent policies); (F) contain such endorsements and affirmative
coverage as the Representatives shall reasonably request, but only to the extent
such endorsements and affirmative coverage are available in the applicable
jurisdiction where the applicable Mortgaged Property is located, and,
furthermore, it being understood that a zoning report issued by the Planning and
Zoning Resource Corporation may be delivered in lieu of a zoning endorsement;
and (G) be issued by title companies satisfactory to the Representatives
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Representatives); the Representatives shall have received evidence
satisfactory to it that all premiums in respect of such policy or commitment,
all charges for mortgage recording tax and all related expenses, if any, have
been paid.

 

  (iii)

With respect to each improved Mortgaged Property, a flood hazard determination
and, if the area in which any improvements located on any



--------------------------------------------------------------------------------

  Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), flood insurance, in favor of each of the Collateral Agent for its
benefit and the benefit of the Purchasers, to the extent (including with respect
to amounts) required in order to comply with applicable law.

 

  (iv) The Title Insurance Company shall have received, with respect to each
Mortgaged Property, such affidavits, certificates, information (including
financial data) and instruments of indemnification (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Insurance
Company to issue the mortgagee’s title insurance policy (or policies) and
endorsements contemplated above.

 

  (v) A copy of all recorded documents referred to above or listed as exceptions
to title, the title policy or policies referred to in clause (ii) above and a
copy of all other material documents affecting the Mortgaged Properties.



--------------------------------------------------------------------------------

Exhibit A

Form of Vinson & Elkins LLP Opinion

This opinion letter is provided to you pursuant to Section 8(b) of that certain
Purchase Agreement, dated November    , 2012 (the “Purchase Agreement”), entered
into by and among Northern Tier Energy LLC, a Delaware limited liability company
(the “Company”), Northern Tier Finance Corporation, a Delaware corporation (the
“Co-Issuer,” and together with the Company, the “Issuers”), Northern Tier Energy
LP, a Delaware limited partnership (“Parent Guarantor”), St. Paul Park Refining
Co. LLC, a Delaware limited liability company (“SPPR”), Northern Tier Bakery
LLC, a Delaware limited liability company (“NTB”), Northern Tier Oil Transport
LLC, a Delaware limited liability company (“NTOT”), Northern Tier Retail LLC, a
Delaware limited liability company (“NTR”), SuperAmerica Franchising LLC, a
Delaware limited liability company (“SAF”), and Northern Tier Retail Holdings
LLC, a Delaware limited liability company (“NTRH,” and, together with, SPPR,
NTB, NTOT, NTR and SAF, the “Subsidiary Guarantors”; the Subsidiary Guarantors
together with Parent Guarantor, the “Guarantors”), and the several initial
purchasers named in Schedule I thereto (the “Purchasers”). As used herein, the
Issuers and the Guarantors are collectively referred to as the “NTE Parties.”

The Issuers propose to issue and sell to the Purchasers $275,000,000 aggregate
principal amount of their    % Senior Secured Notes due 2020 (the “Securities”).
The Securities will be issued pursuant to that certain Indenture, dated the date
hereof (the “Indenture”), entered into by and among the Issuers, the Guarantors,
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”) and as
collateral agent (the “Collateral Agent”), and will be fully and unconditionally
guaranteed, jointly and severally, (1) on a senior secured basis by each of the
Subsidiary Guarantors and (2) on a senior unsecured basis by the Parent
Guarantor.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

We have acted as counsel for the NTE Parties in connection with the issuance and
sale by the Issuers of the Securities. In connection with the opinions set forth
below, we have reviewed and relied on originals or copies, certified or
otherwise identified to our satisfaction of each of the following:

 

  (a) an executed copy of the Purchase Agreement;

 

  (b) an executed copy of the Indenture, including the guarantees of the
Securities set forth in the Indenture (the “Guarantees”):

 

  (c) an executed copy of that certain Exchange and Registration Rights
Agreement, dated the date hereof (the “Registration Rights Agreement”), entered
into by and among the Issuers, the Guarantors and the Purchasers;

 

  (d) an executed copy of (i) each of Intercreditor Agreements, (ii) the Lien
Sharing and Priority Confirmation, (iii) the Subordination and Priority
Agreement, (iv) the Joinder, (v) the Acknowledgement, (vi) the Intercreditor
Officer’s Certificate, and (vii) each of the Collateral Documents (clauses
(i) through (vii) together with the Purchase Agreement, the Indenture, the
Securities, the Exchange Securities and the Registration Rights Agreement, the
“Operative Documents”);

 

  (e) a copy of each of the certificates representing the Securities in global
form, as executed by the Issuers and authenticated by the Trustee;



--------------------------------------------------------------------------------

  (f) the Preliminary Offering Circular dated November 1, 2012;

 

  (g) the Pricing Supplement dated November    , 2012;

 

  (h) the Offering Circular dated November    , 2012; and

 

  (i) such other documents and records as we have deemed necessary or advisable
for purposes of the opinions set forth below.

Based on the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that:

 

  1. Each of the NTE Parties has been duly formed and is validly existing and in
good standing as a corporation, limited partnership or limited liability
company, as applicable, under the laws of the State of Delaware, with power and
authority (corporate, limited partnership or limited liability company, as the
case may be, and other) to (x) own or lease their respective properties and
conduct their respective businesses in all material respects as described in the
Pricing Disclosure Package and the Offering Circular; and (y) enter into each of
the Operative Documents to which it is a party and to perform its obligations
thereunder. Each of the NTE Parties has been duly qualified to transact business
in, and is in good standing as a limited liability company or limited
partnership, as the case may be, in each foreign jurisdiction, if applicable,
set forth in Annex B attached hereto.

 

  2. Northern Tier Energy GP LLC, a Delaware limited liability company (“General
Partner”), owns the sole general partner interest in Parent Guarantor. Such
general partner interest has been duly authorized and validly issued in
accordance with the First Amended and Restated Agreement of Limited Partnership
of Parent Guarantor (the “Partnership Agreement”). General Partner owns such
interest free and clear of all liens, encumbrances, equities or claims: (A) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming General Partner as debtor is on file in the office of
the Secretary of State of the State of Delaware or (B) otherwise known to us,
without independent investigation, other than (1) restrictions on
transferability contained in the Partnership Agreement or as described Pricing
Disclosure Package or the Offering Circular and (2) liens created by or arising
under the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP
Act”);

 

  3. Parent Guarantor owns 99.9% of the issued and outstanding member interests
in the Company; such member interests have been duly authorized and validly
issued in accordance with the limited liability company agreement of the Company
(the “Company LLC Agreement”) and are fully paid (to the extent required under
the Company LLC Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act (the “Delaware LLC Act”)); Parent Guarantor owns such member
interests free and clear of all liens, encumbrances, equities or claims: (A) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Company as debtor is on file in the office of the
Secretary of State of the State of Delaware or (B) otherwise known to us,
without independent



--------------------------------------------------------------------------------

  investigation, other than (1) restrictions on transferability contained in the
Company LLC Agreement or as described in the Pricing Disclosure Package or the
Offering Circular, and (2) liens created by or arising under the Delaware LLC
Act;

 

  4. Northern Tier Energy Holdings LLC, a Delaware limited liability company
(“NTH LLC”) owns 100% of the issued and outstanding member interests in General
Partner; such member interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of General Partner, as
amended (the “General Partner LLC Agreement”) and are fully paid (to the extent
required under the General Partner LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); NTH LLC owns such member interest free and clear of all
liens, encumbrances, equities or claims: (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming NTH
LLC as debtor is on file in the office of the Secretary of State of the State of
Delaware or (B) otherwise known to us, without independent investigation, other
than (1) restrictions on transferability contained in the General Partner LLC
Agreement or as described in the Pricing Disclosure Package or the Offering
Circular, and (2) liens created by or arising under the Delaware LLC Act;

 

  5. The Company owns 100% of the issued and outstanding shares of capital stock
in the Co-Issuer; such shares have been duly authorized and validly issued and
are fully paid and nonassessable; the Company owns such shares free and clear of
all liens, encumbrances, equities or claims: (A) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Company as debtor is on file in the office of the Secretary of State of the
State of Delaware or (B) otherwise known to us, without independent
investigation, other than (1) as described in the Pricing Disclosure Package or
the Offering Circular, and (2) liens created by or arising under the Delaware
General Corporation Law (the “DGCL”);

 

  6. The Company owns, directly or indirectly, 100% of the issued and
outstanding member interests in each of the Subsidiary Guarantors; such member
interests have been duly authorized and validly issued in accordance with the
limited liability company agreement of each Subsidiary Guarantor, as amended
(the “Subsidiary Guarantor LLC Agreements”), as applicable, and are fully paid
(to the extent required under the applicable Subsidiary Guarantor LLC Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); the Company owns such member
interest free and clear of all liens, encumbrances, equities or claims: (A) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Company as debtor is on file in the office of the
Secretary of State of the State of Delaware or (B) otherwise known to us,
without independent investigation, other than (1) restrictions on
transferability contained in the applicable Subsidiary Guarantor LLC Agreement
or as described in the Pricing Disclosure Package or the Offering Circular, and
(2) liens created by or arising under the Delaware LLC Act;



--------------------------------------------------------------------------------

  7. Each Operative Document to which an NTE Party is a party has been duly
authorized, validly executed and delivered by each of the NTE Parties party
thereto.

 

  8. The Indenture, assuming due authorization, execution and delivery by the
Trustee, constitutes the valid and binding obligation of the NTE Parties
enforceable against the NTE Parties in accordance with its terms, subject to the
Enforceability Exceptions.

 

  9. Each of the Registration Rights Agreement, the Intercreditor Agreements,
the Subordination and Priority Agreement and the Collateral Agreements, assuming
due authorization, execution and delivery by the other parties thereto,
constitutes the valid and binding obligation of the NTE Parties party thereto
enforceable against such NTE Parties in accordance with its terms, subject to
the Enforceability Exceptions.

 

  10. When the Securities have been duly authenticated and delivered by the
Trustee in accordance with the Indenture and payment therefor has been made by
the Purchasers in accordance with the Purchase Agreement, the Securities will be
duly and validly issued and constitute valid and binding obligations of the NTE
Parties, enforceable against the NTE Parties in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

  11. When the Exchange Securities have been validly issued and duly
authenticated in accordance with the terms of the Indenture and the Registration
Rights Agreement, the Exchange Securities will constitute valid and binding
obligations of the NTE Parties, enforceable against the NTE Parties in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

  12. The execution, delivery and performance by each of the NTE Parties of each
of the Operative Documents to which each is a party, the issuance and sale of
the Securities (and the application of the proceeds therefrom as described under
“Use of Proceeds” in the in the Pricing Disclosure Package and the Offering
Circular), the Guarantees in respect thereof and the Exchange Securities, the
compliance by the Issuers with the terms thereof and the consummation of the
transactions contemplated by the Operative Documents by each of the NTE Parties
thereto does not and will not (i) constitute a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any properties, rights or
assets of the NTE Parties pursuant to any agreement listed on Annex A hereto,
(ii) constitute a violation of the provisions of the certificate of limited
partnership, certificate of formation, certificate of incorporation, partnership
agreement, limited liability company agreement, bylaws or similar organizational
document of each of the NTE Parties, or (iii) result in any violation of the
Delaware LLC Act, the Delaware LP Act, the DGCL or U.S. federal law or any
order, judgment, decree or injunction known to us of any U.S. federal or
Delaware court or governmental agency or body having jurisdiction over the NTE
Parties or any of their properties in a proceeding in which any of them or their
respective property is a party, except in the cases of clauses (i) and (iii) for
such conflicts, breaches, violations, defaults, liens, charges or encumbrances
as would not, individually or in the aggregate, reasonably be expected (A) to
have a Material Adverse Effect or (B) to have a material adverse effect on the
ability of the NTE Parties to consummate the transactions contemplated by any
Operative Document to which it is a party, it being understood that we do not
express an opinion in clause (iii) of this paragraph (12) with respect to any
securities or other anti-fraud laws;



--------------------------------------------------------------------------------

  13. No consent, approval, authorization, order, registration or qualification
of or with any such U.S. federal or Delaware court or governmental agency or
body having jurisdiction over any of the NTE Parties or any of their properties
or under the Delaware LLC Act, the Delaware LP Act, the DGCL or U.S. federal law
is required in connection with (A) the issuance and sale of the Securities and
Guarantees and the Exchange Securities, (B) the application of the proceeds
therefrom as described under “Use of Proceeds” in the Pricing Disclosure Package
and the Offering Circular, or (C) the consummation by the NTE Parties of the
transactions contemplated by the Operative Documents; except (i) as may be
required under the Securities Act (except as expressly provided in opinion
paragraph (19)), the Exchange Act, the Trust Indenture Act, FINRA rules or state
securities or Blue Sky laws (as to which we express no opinion), (ii) such that
have been obtained or made and (iii) such that the failure to obtain or make
would not, individually or in the aggregate, reasonably be expected to have
either a Material Adverse Effect or a material adverse effect on the ability of
the each of the NTE Parties to consummate the transactions contemplated by any
Operative Document to which it is a party;

 

  14. The statements in the Pricing Disclosure Package and the Offering Circular
under the captions “Description of Notes” and “Summary — The Offering,” insofar
as they purport to constitute summaries of the documents described therein, are
accurate in all material respects.

 

  15. The statements in the Pricing Disclosure Package and the Offering Circular
under the caption “Certain United States Federal Tax Considerations,” to the
extent that they constitute summaries of matters of law or regulation or legal
conclusions, constitute accurate summaries of the matters described therein in
all material respects.

 

  16. None of the NTE Parties is and, after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Pricing Disclosure Package and the Offering Circular under “Use of
Proceeds” will not be, required to register as an “investment company,” as such
term is defined in the Investment Company Act;

 

  17. The issuance, sale and delivery of the Securities and the application of
the proceeds therefrom as described under “Use of Proceeds” in the Pricing
Disclosure Package and the Offering Circular will not result in a breach or
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

  18. The Indenture conforms in all material respects to the requirements of the
Trust Indenture Act.

 

  19.

Assuming (i) the accuracy of the representations and warranties of the NTE
Parties and the Purchasers set forth in the Purchase Agreement, (ii) the due
performance by the NTE Parties and the Purchasers of the covenants and
agreements set forth in the Purchase Agreement, (iii) the compliance by the
Purchasers with the offering and transfer procedures and restrictions described
in the Offering Circular, and (iv) that each Purchaser is an “accredited
investor” as



--------------------------------------------------------------------------------

  defined in Rule 501(a)(1) under the Securities Act, (a) the offer, sale and
delivery of the Securities and Guarantees to the Purchasers by the Issuers and
the Guarantors (b) the initial resale of the Securities and Guarantees by the
Purchasers, each in the manner contemplated by the Purchase Agreement and the
Offering Circular, do not require registration under the Securities Act, and the
Indenture is not required to be qualified under the Trust Indenture Act.

In rendering the opinion expressed in paragraph (1) above concerning “good
standing,” we have relied solely on the review of “good standing” certificates
of public officials. In rendering our opinion in paragraph (1) as to the due
qualification or registration as a foreign limited partnership or limited
liability company, as the case may be, of the NTE Parties, we have relied solely
on certificates of foreign qualification or registration provided by the
Secretary of State of the states listed on Annex B attached hereto;

With respect to the opinion set forth in paragraphs (8), (9), (10), (11) and
(12) above, we express no opinion as to the enforceability of any provisions
relating to: (a) any failure to comply with requirements concerning notices,
relating to delay or omission to enforce rights or remedies or purporting to
waive or affect rights, claims, defenses or other benefits to the extent that
any of the same cannot be waived or so affected under applicable law;
(b) indemnities or exculpation from liability to the extent prohibited by
federal or state laws and the public policies underlying those laws or that
might require indemnification for, or exculpation from liability on account of,
gross negligence, willful misconduct, unlawful acts, fraud or illegality of an
indemnified or exculpated party; (c) requirements that all amendments, waivers
and terminations be in writing or the disregard of any course of dealing between
the parties; (d) default interest, liquidated damages and other penalty
provisions; (e) the avoidance of the effect of any fraudulent transfer,
fraudulent conveyance laws or similar provisions of applicable law by limiting
the amount of the Guarantor’s obligation under the Indenture or the Guarantees;
or (f) applicable bankruptcy, insolvency, moratorium, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally and
equitable principals and implied covenants of good faith and fair dealing
relating to enforceability (clauses (a) through (e) collectively, the
“Enforceability Exceptions”).

In rendering the opinion expressed in sub-paragraph (i) of paragraph (12) above
concerning the absence of breach of contract, we have made no examination of,
and express no opinion with respect to, any financial, accounting or similar
covenant or provision contained in any contract listed on Annex A hereto.

With respect to the opinion set forth in paragraph (19) above, we express no
opinion as to any subsequent reoffer or resale of any of the Securities.

The foregoing opinions are limited to matters involving the federal laws of the
United States of America to the extent specifically referred to herein, the laws
of the State of New York (excluding rules, regulations and ordinances of
counties, towns, municipalities and other special political subdivisions of the
State of New York), the DGCL, the Delaware LLC Act and the Delaware LP Act.

In addition, we have participated in conferences with officers and other
representatives of the NTE Parties, with the independent public accountants for
the NTE Parties, and with representatives of, and counsel to, the Purchasers, at
which conferences the contents of the Preliminary Offering Circular, the Pricing
Disclosure Package and the Offering Circular and related matters were discussed,
and we reviewed certain corporate records and documents furnished to us by the
NTE Parties.



--------------------------------------------------------------------------------

Although we have not independently verified and are not passing upon, and are
not assuming any responsibility for, or undertaking to determine independently,
the accuracy, completeness or fairness of the statements contained in the
Pricing Disclosure Package and the Offering Circular (except as expressly
provided in the previous opinion paragraphs (15) and (16)), based on the
foregoing (relying with respect to factual matters to the extent we deem
appropriate upon statements by officers and other representatives of the NTE
Parties and the Purchasers), nothing has come to our attention that lead us to
believe that:

 

  (A) the Pricing Disclosure Package (other than the financial statements or
notes thereto and the auditor’s report thereon included or incorporated by
reference in the Pricing Disclosure Package or other financial data included or
incorporated by reference in or omitted from the Pricing Disclosure Package, as
to which we express no view, belief or comment), as of the Applicable Time,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or

 

  (B) the Offering Circular (other than the financial statements or notes
thereto and the auditor’s report thereon included or incorporated by reference
in the Offering Circular or other financial data included or incorporated by
reference in or omitted from the Offering Circular, as to which we express no
view, belief or comment), as of its issue date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

This opinion letter is furnished to the Purchasers in connection with the
transactions contemplated by the Purchase Agreement and is solely for the
benefit of the Purchasers in connection with such transactions and may not be
relied upon by any other person or entity or furnished to anyone else or relied
upon for any other purpose without our prior written consent, except that the
Trustee may rely upon the opinions expressed in paragraphs (7), (8) and (10) as
if this letter were addressed to it. This opinion letter is given as of the date
hereof, and we do not undertake to advise the Purchasers of any events occurring
subsequent to the date hereof that might affect any of the matters covered by
this opinion letter.



--------------------------------------------------------------------------------

Exhibit B

Form of Dorsey & Whitney LLP Opinion

Ladies and Gentlemen:

We have acted as special Minnesota counsel to Northern Tier Energy LLC, a
Delaware limited liability company (the “Company”) and Northern Tier Finance
Corporation, a Delaware corporation (the “Co-Issuer,” and together with the
Company, the “Issuers”) in connection with the sale of the Issuers’ 7.125%
Senior Secured Notes due 2020 (the “Notes”) pursuant to Rule 144A and
Regulation S under the Securities Act of 1933, as amended (the “Securities
Act”). This opinion is being delivered pursuant to Section 8(c) of the Purchase
Agreement, dated November 2, 2012, (the “Purchase Agreement”) among the Issuers,
the guarantors named therein and you relating to the Notes. Capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Purchase Agreement.

We have examined the following documents:

 

  1. The Limited Liability Company Agreement of the Company, as amended to date;

 

  2. The Bylaws of the Co-Issuer, as amended to date;

 

  3. The Purchase Agreement;

 

  4. The Indenture;

 

  5. The Intercreditor Agreements;

 

  6. The Lien Sharing and Priority Confirmation;

 

  7. The Subordination and Priority Agreement;

 

  8. The Joinder;

 

  9. The Acknowledgement;

 

  10. The Intercreditor Officer’s Certificate;

 

  11. The Collateral Documents;

 

  12. The Registration Rights Agreement;

 

  13. The Preliminary Offering Circular; and

 

  14. The Offering Circular.

We have not examined any other documents. Except for rendering this opinion
letter and any collateral opinion letters in conjunction with the issuance of
the Notes, we have not participated in any aspects of the transactions or any of
the actions contemplated by the Purchase Agreement. Accordingly, we have assumed
that all parties to the Operative Documents have acted and will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Operative Documents. We have also reviewed such
questions of law as we have considered necessary and appropriate for the
purposes of our opinions set forth below.

In rendering our opinions set forth below, we have assumed the authenticity of
all documents submitted to us as originals, the genuineness of all signatures
and the conformity to authentic originals of all documents submitted to us as
copies. We have also assumed the legal capacity for all purposes relevant hereto
of all natural persons and, with respect to all parties to



--------------------------------------------------------------------------------

agreements or instruments relevant hereto, that such parties had the requisite
power and authority (corporate or otherwise) to execute, deliver and perform
such agreements or instruments, that such agreements or instruments have been
duly authorized by all requisite action (corporate or otherwise), executed and
delivered by such parties and that such agreements or instruments are the valid,
binding and enforceable obligations of such parties. As to questions of fact
material to our opinions, we have relied upon the representations made in the
Purchase Agreement and upon certificates of officers of the Company and of
public officials (including, without limitation, those certificates delivered to
others at the closing).

Based on the foregoing, we are of the opinion that:

(i) None of (A) the issuance and sale of the Notes by the Issuers pursuant to
the Purchase Agreement, (B) the application of the proceeds therefrom as
described under “Use of Proceeds” in the Pricing Disclosure Package and the
Offering Circular, (C) the execution and delivery of the Operative Documents by
the Issuers, the Parent Guarantor and the Subsidiary Guarantors party thereto or
(D) the consummation of the Intercreditor Requirements and the transactions
contemplated by any Operative Document will result in any violation of any
Generally Applicable Law or Other Specified Law, except for such conflicts,
breaches, violations, defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, reasonably be expected (A) to have a Material
Adverse Effect or (B) to have a material adverse effect on the ability of the
Issuers, the Parent Guarantor or the Subsidiary Guarantors to consummate the
transactions contemplated by any Operative Document; and

(ii) No consent, approval, authorization or order of or registration,
qualification or filing with any Minnesota court or governmental agency or body
(including regulatory bodies) is required under any Generally Applicable Law or
Other Specified Law for the execution and delivery by any of the Issuers, the
Parent Guarantor or the Subsidiary Guarantors of the Operative Documents to
which they are party, the consummation of the Intercreditor Requirements and the
transactions contemplated by any Operative Document by the Issuers, the Parent
Guarantor or the Subsidiary Guarantors, or the issuance and sale of the Notes by
the Issuers pursuant to the Purchase Agreement and the application of the
proceeds therefrom as described under “Use of Proceeds” in the Pricing
Disclosure Package and the Offering Circular, except for such consents,
approvals, authorizations, orders, registrations, qualifications or filings as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Notes.

The term “Generally Applicable Law” means any present statute, rule or
regulation of the State of Minnesota that a lawyer in such state exercising
customary professional diligence would reasonably recognize as being directly
applicable to general business organizations that are not engaged in regulated
business activities and to transactions of the type effected pursuant to the
Operative Documents (other than the laws identified in exception (b) below), and
the term “Other Specified Laws” means any present statute, rule or regulation of
the State of Minnesota that is part of a regulatory regime specifically
applicable to pipelines, public utilities, public service corporations or common
carriers.



--------------------------------------------------------------------------------

The opinions set forth above are subject to the following qualifications and
exceptions:

(b) Our opinions are subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law of general
application affecting creditors’ rights, including (without limitation)
applicable fraudulent transfer laws.

(c) The opinions expressed above do not address any of the following legal
issues: (i) securities laws and regulations and laws and regulations relating to
commodity (and other) futures and indices and other similar instruments;
(ii) pension and employee benefit laws and regulations; (iii) antitrust and
unfair competition laws and regulations; (iv) the statutes and ordinances,
administrative decisions and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level) and judicial
decisions to the extent that they deal with the foregoing; (v) environmental
laws and regulations; (vi) land use and subdivision laws and regulations;
(vii) tax laws and regulations; (viii) intellectual property laws and
regulations; (ix) racketeering laws and regulations; (x) health and safety laws
and regulations; (xi) labor laws and regulations; (xii) laws, regulations and
policies concerning national and local emergency, possible judicial deference to
acts of sovereign states, and criminal and civil forfeiture laws; and
(xiii) other statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes).

Our opinions expressed above are limited to the law of the State of Minnesota.

The foregoing opinions are being furnished to you solely for your benefit and
the benefit of the Initial Purchasers as it relates to the Purchase Agreement
and may not be relied upon by, nor may copies be delivered to, any other person
without our prior written consent.



--------------------------------------------------------------------------------

Exhibit C

NORTHERN TIER ENERGY LLC

NORTHERN TIER FINANCE CORPORATION

NORTHERN TIER ENERGY LP

NORTHERN TIER RETAIL LLC

NORTHERN TIER BAKERY LLC

ST. PAUL PARK REFINING CO. LLC

NORTHERN TIER RETAIL HOLDINGS LLC

SUPERAMERICA FRANCHISING LLC

Officers’ Certificate

            , 2012

The undersigned,        , the duly appointed        of (i) Northern Tier Energy
LLC, a Delaware limited liability company (the “Company”), (ii) Northern Tier
Finance Corporation, a Delaware corporation (“Finance Co” and, together with the
Company, the “Issuers”) and (iii) each of the Guarantors (as defined below),
and    , the duly appointed    of each of the Issuers and each of the
Guarantors, pursuant to Section 8(I) of the Purchase Agreement, dated
November 2, 2012 (the “Purchase Agreement”), among the Company, Finance Co,
Northern Tier Energy LP, a Delaware limited partnership (“Parent Guarantor”) the
guarantors listed on Schedule II thereto (together with Parent Guarantor, the
“Guarantors”) and Goldman, Sachs & Co. and each of the other Purchasers listed
on Schedule I thereto, hereby certify as an officer of each of the Issuers and
each of the Guarantors, and not in their individual capacities that, as of the
date hereof, the undersigned have specific knowledge of the operating and
financial matters of each of the Issuers and each of the Guarantors and that
(capitalized terms used but not defined here shall have the meanings assigned to
them in the Purchase Agreement):

 

  1. Each of the undersigned has carefully reviewed the Pricing Disclosure
Package and the Offering Circular;

 

  2. The representations and warranties of the Issuers and the Guarantors in the
Purchase Agreement are true and correct on and as of the Time of Delivery with
the same effect as if made on the Time of Delivery;

 

  3. The Issuers and the Guarantors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied under the
Purchase Agreement at or prior to the Time of Delivery;

 

  4. The conditions set forth in paragraphs (e), (f) and (g) of Section 8 of the
Purchase Agreement, relating to the Company and the Guarantors, have been
satisfied; and

 

  5. Baker Botts L.L.P., Dorsey & Whitney LLP and Vinson & Elkins LLP are
entitled to rely on this certificate in connection with the opinions that such
firms are rendering pursuant to Sections 8(a) and 8(b), respectively, of the
Purchase Agreement.

[Signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this certificate as of the
date first written above.

 

 

Name: Title:

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

 

(1) The Securities have not been and will not be registered under the Securities
Act and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act. Each Purchaser represents that it has
offered and sold the Securities, and will offer and sell the Securities (i) as
part of their distribution at any time and (ii) otherwise until 40 days after
the later of the commencement of the offering and the Time of Delivery, only in
accordance with Rule 903 of Regulation S or Rule 144A under the Securities Act.
Accordingly, each Purchaser agrees that neither it, its affiliates nor any
persons acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and it and they have complied
and will comply with the offering restrictions requirement of Regulation S. Each
Purchaser agrees that, at or prior to confirmation of sale of Securities (other
than a sale pursuant to Rule 144A), it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the restricted period a confirmation or
notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Terms used in this paragraph have the meanings given to them by Regulation S.

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Issuer.

 

(2) Notwithstanding the foregoing, Securities in registered form may be offered,
sold and delivered by the Purchasers in the United States and to U.S. persons
pursuant to Section 3 of this Agreement without delivery of the written
statement required by paragraph (1) above.

 

(3) Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with the Representatives’ express written consent and then only at its own risk
and expense.



--------------------------------------------------------------------------------

ANNEX II

We have audited:

 

1. the consolidated financial statements of Northern Tier Energy LLC (the
“Issuer”) and subsidiaries as of December 31, 2011 and 2010, for the year ended
December 31, 2011 and for the period from June 23, 2010 (date of inception) to
December 31, 2010; and

 

2. the combined financial statements of St. Paul Park Refinery Business and the
Retail Marketing Business (the “Predecessor Company”) for the eleven months
ended November 30, 2010 and the year ended December 31, 2009.

The consolidated financial statements and combined financial statements referred
to above all are included in the preliminary offering circular dated October 31,
2012 (the “Offering Circular”) for $275,000,000 of 7.125% Senior Secured Notes
due 2019 (the “Senior Debt”). Our reports with respect thereto also are included
in the Offering Circular.

This letter is being furnished in reliance upon your representation to us that:

 

a. You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Securities Act of 1933 (the “Act”).

 

b. In connection with the offering of Senior Debt, the review process you have
performed is substantially consistent with the due diligence review process that
you would have performed if this placement of securities were being registered
pursuant to the Act.

In connection with the Offering Circular:

 

1. We are an independent registered public accounting firm with respect to
(i) Northern Tier Energy LP, (ii) the Issuer and (iii) the Predecessor Company
within the applicable rules and regulations adopted by the Securities and
Exchange Commission (“SEC”) and the Public Company Accounting Oversight Board
(United States) (“PCAOB”).

 

2. Issuer officials have advised us that the financial statements included or
incorporated by reference in the Offering Circular are prepared in accordance
with Regulation S-X of the SEC. In our opinion, the consolidated financial
statements of the Issuer and the combined financial statements of the
Predecessor Company audited by us and included or incorporated by reference in
the Offering Circular comply as to form in all material respects with the
applicable sections of Regulation S-X of the SEC.

 

3. We have not audited any financial statements of the Issuer as of any date or
for any period subsequent to December 31, 2011; although we have conducted an
audit for the year ended December 31, 2011, the purpose (and therefore the
scope) of such audit was to enable us to express an opinion on the consolidated
financial statements as of and for the year ended December 31, 2011, but not on
the financial statements for any interim period within the year ended
December 31, 2011. Therefore, we are unable to and do not express any opinion on
the unaudited condensed consolidated balance sheet and the unaudited condensed
consolidated statements of operations and comprehensive income (loss) and of
cash flows included in the Issuer’s quarterly reports on Form 10-Q for the
quarters ended March 31, 2012 and June 30, 2012, included or incorporated by
reference in the Offering Circular, or on the financial position, results of
operations or cash flows as of any date or for any period subsequent to
December 31, 2011.

We have not audited any financial statements of the Predecessor Company as of
any date or for any period subsequent to November 30, 2010. Therefore, we are
unable to and do not express any opinion on the financial position, results of
operations or cash flows of the Predecessor Company as of any date or for any
period subsequent to November 30, 2010.



--------------------------------------------------------------------------------

4. For purposes of this letter, we have read the minutes of the 2012 meetings of
the stockholders, the Board of Directors and the Audit Committee of the Issuer
and its subsidiaries as set forth in the minute books at October 31, 2012,
officials of the Issuer having advised us that the minutes of all such meetings
through that date were set forth therein (except for the minutes of the
October 15, 2012 Special Meeting of the Board of Directors, the September 5,
2012 Audit Committee Meeting, and the October 15, 2012 Compensation Committee
Meeting all of which were not approved in final form, for which draft minutes
were provided to us), and have carried out other procedures to October 31, 2012
(our work did not extend to the period from November 1, 2012 to November 2,
2012, inclusive) as follows:

 

  a. With respect to the three-month periods ended March 31, 2012 and 2011 and
the three- and six-month periods ended June 30, 2012 and 2011 for the Issuer and
the three- and six-month periods ended June 30, 2012 and 2011 for Northern Tier
Energy LP, we have:

 

  (i) performed the procedures (completed on May 29, 2012 and August 9, 2012 for
the Issuer and completed on September 7, 2012 for Northern Tier Energy LP)
specified by the PCAOB for a review of interim financial information as
described in PCAOB AU 722 Interim Financial Information, on the unaudited
condensed consolidated balance sheet as of March 31, 2012, and unaudited
condensed consolidated statements of operations and comprehensive income (loss)
and of cash flows for the three-month period ended March 31, 2012 and 2011 and
the unaudited condensed consolidated balance sheet as of June 30, 2012, and
unaudited condensed consolidated statements of operations and comprehensive
income (loss) and of cash flows for the three- and six-month periods ended
June 30, 2012 and 2011 included or incorporated by reference in the Offering
Circular; and

 

  (ii) inquired of certain officials of the Issuer who have responsibility for
financial and accounting matters whether the unaudited condensed consolidated
financial statements referred to in 4.a.(i) above comply as to form in all
material respects with the applicable section of Regulations S-X of the SEC.

 

  b. With respect to the period from July 1, 2012 to August 31, 2012 for the
Issuer, we have:

 

  (i) read the unaudited consolidated financial data of the Issuer and
subsidiaries for July and August of 2012 and 2011 furnished to us by the Issuer,
and agreed the amounts contained therein with the Issuer’s accounting records.
Officials of the Issuer have advised us that (1) the July and August of both
2012 and 2011 data was not prepared in accordance with generally accepted
accounting principles as it does not reflect the application of the following
generally accepted accounting principle: the recording of the initial deferred
tax impact associated with the change in status for federal income tax purposes
and any subsequent income tax provisions, and (2) no financial data as of any
date or for any period subsequent to August 31, 2012 for the Issuer were
available. Additionally, the financial information for July and August of 2012
and 2011 of the Issuer is incomplete in that it omits the statement of cash
flows and other disclosures, and

 

  (ii) inquired of certain officials of the Issuer who have responsibility for
financial and accounting matters as to whether (1) the unaudited consolidated
financial data referred to in 4.b.(i) are stated on a basis substantially
consistent with that of the audited consolidated financial statements included
in the Offering Circular; (2) at August 31, 2012 there was any increase in
long-term debt, or decrease in consolidated net current assets (working capital)
or member’s interest of the Issuer and consolidated subsidiaries as compared
with amounts shown in the June 30, 2012 unaudited condensed consolidated balance
sheet included in the Offering Circular; and (3) for the period from July 1,
2012 to August 31, 2012, there were any decreases, as compared with the
corresponding period in the preceding year, in consolidated revenues or net
income (loss).



--------------------------------------------------------------------------------

Those officials stated that (1) the unaudited financial data referred to in
4.b.(i) is not stated on a basis substantially consistent with that of the
audited financial statements included in the Offering Circular because such data
does not reflect the application of the following generally accepted accounting
principle: the recording of the initial deferred tax impact associated with the
change in status for federal income tax purposes and any subsequent income tax
provisions; (2) at August 31, 2012, there was no increase in long-term debt or
decrease in net current assets (working capital), or member’s interest, as
compared with amounts shown in the June 30, 2012 unaudited condensed
consolidated balance sheet included in the Offering Circular; and (3) there were
no decreases for the period from July 1, 2012 to August 31, 2012, as compared
with the corresponding period in the preceding year, in consolidated revenues or
net income (loss). The results of our inquiries should be considered in light of
the fact, as noted above, that those Issuer officials stated that the financial
data for July and August of both 2012 and 2011 was not prepared in accordance
with generally accepted accounting principles as it does not reflect the
application of the following generally accepted accounting principle: the
recording of the initial deferred tax impact associated with the change in
status for federal income tax purposes and any subsequent income tax provisions.
If the Company had recorded the initial deferred tax impact associated with the
change in status for federal income tax purposes to the July and August of both
2012 and 2011 financial data changes, increases or decreases in the balances or
amounts referred to above might have been reported to you and those changes,
increases or decreases might have been material.

 

5. Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:

 

  a. (i) Any material modifications should be made to the unaudited condensed
consolidated financial statements described in 4.a.(i), included or incorporated
by reference in the Offering Circular, for them to be in conformity with
generally accepted accounting principles.

(ii) The unaudited condensed consolidated financial statements described in
4.a.(i) do not comply as to form in all material respects with the applicable
sections of Regulation S-X.

 

6. As mentioned in 4.b.(i), Issuer officials have advised us that no
consolidated financial data as of any date or for any period subsequent to
August 31, 2012 are available; accordingly, the procedures carried out by us
with respect to changes in financial statement items after August 31, 2012 have,
of necessity, been even more limited than those with respect to the periods
referred to in 4.b. We have inquired of certain officials of the Issuer who have
responsibility for financial and accounting matters as to whether (a) at
October 31, 2012 there was any increase in long-term debt, or decrease in
consolidated net current assets (working capital) or member’s interest of the
Issuer and consolidated subsidiaries as compared with amounts shown in the
June 30, 2012 unaudited condensed consolidated balance sheet included in the
Offering Circular; or (b) for the period from July 1, 2012 to October 31, 2012,
there were any decreases, as compared with the corresponding period in the
preceding year, in consolidated revenues or net income (loss).

Those officials referred to above stated that at October 31, 2012 they cannot
comment on any such decreases in consolidated net current assets (working
capital), member’s interest, consolidated revenues or net income (loss) for the
periods referred to above.

On the basis of these inquiries and our reading of the minutes as described in
4, nothing came to our attention that caused us to believe that there was any
such increase in long-term debt, except in all instances for increases that the
Offering Circular discloses have occurred or may occur.

 

7.

For purposes of this letter, we have also read the items identified by you on
the attached copies of (a) the prospectus forming part of the Offering Circular,
(b) the Issuer’s quarterly report on Form 10-Q for the



--------------------------------------------------------------------------------

  quarter ended March 31, 2012, (c) the Issuer’s quarterly report on Form 10-Q
for the quarter ended June 30, 2012, (d) Northern Tier Energy LP’s quarterly
report on Form 10-Q for the quarter ended June 30, 2012 and (e) Northern Tier
Energy LP’s and the Issuer’s Form 8-K dated June 30, 2012 and have performed the
following procedures, which were applied as indicated with respect to the
letters explained below. We make no comment as to whether the SEC would view any
non-GAAP financial information included or incorporated by reference in this
prospectus as being compliant with the requirements of Regulation G or S-K 10.

 

A    Compared to or recomputed the amount from a corresponding amount in the
audited financial statements or related notes to the audited financial
statements of the Issuer or Predecessor Company, as applicable, included in the
Offering Circular and found such amounts to be in agreement, after giving effect
to rounding, if applicable. However, where applicable, we make no comment with
respect to the appropriateness of the reasons given for changes between periods.
It should be noted that EBITDA, refinery gross product margin, merchandise
margin, or retail fuel gross margin are not measures of operating performance or
liquidity defined by generally accepted accounting principles and may not be
comparable to similarly titled measures presented by other companies. We make no
comment about the definition, calculation or presentation of EBITDA, refinery
gross product margin, merchandise margin or retail fuel gross margin or their
usefulness for any purposes. Additionally, we make no comment as to the
appropriateness or manner of presentation of the definition of selected items
impacting EBITDA, refinery gross product margin, merchandise margin or retail
fuel gross margin are, including “unusual,” “non-recurring,” or “incremental.” B
   Compared to or recomputed the amount from a corresponding amount in the
unaudited financial statements or related notes to the unaudited financial
statements of the Issuer or Northern Tier Energy LP included or incorporated by
reference in the Offering Circular and found such amounts to be in agreement,
after giving effect to rounding, if applicable. However, where applicable, we
make no comment with respect to (1) the appropriateness of the reasons given for
changes between periods (2) the appropriateness or completeness of the Issuer or
Northern Tier Energy LP’s classification of its market risk instruments into
market risk exposure categories or as to its determination of the expected
maturity dates or amounts; and (3) we make no comment as to the appropriateness
or completeness of the Issuer or Northern Tier Energy LP’s determination of the
Regulation S-K requirements for quantitative and qualitative disclosures about
market risks or as to the reasonableness of the Issuer or Northern Tier Energy
LP’s assumptions underlying such disclosures. It should be noted that EBITDA,
refinery gross product margin, merchandise margin, or retail fuel gross margin
are not measures of operating performance or liquidity defined by generally
accepted accounting principles and may not be comparable to similarly titled
measures presented by other companies. We make no comment about the definition,
calculation or presentation of EBITDA, refinery gross product margin,
merchandise margin or retail fuel gross margin or their usefulness for any
purposes. Additionally, we make no comment as to the appropriateness or manner
of presentation of the definition of selected items impacting EBITDA, refinery
gross product margin, merchandise margin or retail fuel gross margin are,
including “unusual,” “non-recurring,” or “incremental.”

C

   Compared to or recomputed the amount from a corresponding amount on a
schedule prepared by the Issuer or Predecessor Company, as applicable, from
their accounting records and found such amounts to be in agreement, after giving
effect to rounding, if applicable. We (a) compared the amounts on the schedule
to corresponding amounts appearing in either the Issuer or Predecessor Company’s
accounting records, as applicable, and found such amounts



--------------------------------------------------------------------------------

   to be in agreement and (b) determined that the schedule was mathematically
correct. However, we make no comment as to whether the sale of the Senior Debt
or any other transaction(s) contemplated in the Offering Circular will be
consummated or the use of proceeds as described therein will actually occur. It
should be noted that EBITDA, refinery gross product margin, merchandise margin
or retail fuel gross margin are not measures of operating performance or
liquidity defined by generally accepted accounting principles and may not be
comparable to similarly titled measures presented by other companies. We make no
comment about the definition, calculation or presentation of EBITDA, refinery
gross product margin, merchandise margin or retail fuel gross margin or their
usefulness for any purposes. Additionally, we make no comment as to the
appropriateness or manner of presentation of the definition of selected items
impacting EBITDA, refinery gross product margin, merchandise margin or retail
fuel gross margin are, including “unusual,” “non-recurring,” or “incremental.” D
   Compared to or recomputed the amount from a corresponding amount on a
schedule prepared by the Issuer or Predecessor Company, as applicable, from
their audited and unaudited financial statements and found such amounts to be in
agreement, after giving effect to rounding, if applicable. We (a) compared the
amounts on the schedule to corresponding amounts appearing in either the Issuer
or Predecessor Company’s financial statements, as applicable, and found such
amounts to be in agreement and (b) determined that the schedule was
mathematically correct. However, we make no comment about the definition,
calculation or presentation of average monthly run rate or its usefulness for
any purposes. Where applicable, we make no comment with respect to the
appropriateness of the reasons given for changes between periods. E    Compared
to or recomputed the amount from a corresponding amount in the audited financial
statements or related notes to the audited financial statements of the
Predecessor Company, as applicable, not included in the Offering Circular and
found such amounts to be in agreement, after giving effect to rounding, if
applicable. However, where applicable, we make no comment with respect to the
appropriateness of the reasons given for changes between periods. F    Compared
to or recomputed the amount from a corresponding amount in the unaudited
financial statements or related notes to the unaudited financial statements of
the Issuer not included or incorporated by reference in the Offering Circular
and found such amounts to be in agreement, after giving effect to rounding, if
applicable. However, where applicable, we make no comment with respect to the
appropriateness of the reasons given for changes between periods. G    Obtained
the unaudited pro forma (“as adjusted”) balance sheet as of June 30, 2012
prepared by the Issuer, and completed the following steps: (1) compared to or
recomputed the historical amounts from a corresponding amount on the unaudited
condensed consolidated financial statements of the Issuer included or
incorporated by reference in the Offering Circular, as applicable, and found
such amounts to be in agreement, after giving effect to rounding; (2) recomputed
the pro forma column by giving effect to the transactions related to the
proposed sources of proceeds from the sale of Senior Debt to be offered by means
of the Offering Circular, the repayment of the existing senior secured notes and
other uses of proceeds, as described under “Use of Proceeds”; and (3) determined
that the schedule was mathematically correct. However, we make no comment as to
whether the issuance of Senior Debt will be consummated or the uses of proceeds
as described therein will actually occur.



--------------------------------------------------------------------------------

8. Our audit of the consolidated and combined financial statements for the
periods referred to in the introductory paragraph of this letter comprised audit
tests and procedures deemed necessary for the purpose of expressing an opinion
on such financial statements taken as a whole. For none of the periods referred
to therein, or any other period, did we perform audit tests for the purpose of
expressing an opinion on individual balances of accounts or summaries of
selected transactions such as those enumerated above, and, accordingly, we
express no opinion thereon.

 

9. It should be understood that we make no representations regarding questions
of legal interpretation or regarding the sufficiency for your purposes of the
procedures enumerated in the second preceding paragraph; also, such procedures
would not necessarily reveal any material misstatement of the amounts or
percentages listed above. Further, we have addressed ourselves solely to the
foregoing data as set forth in the Offering Circular and make no representations
regarding the adequacy of disclosure or regarding whether any material facts
have been omitted.

 

10. This letter is solely for the information of the addressees and to assist
the Initial Purchasers in conducting and documenting their investigation of the
affairs of the Issuer and the Predecessor Company in connection with the
offering of the securities covered by the Offering Circular, and is not to be
used, circulated, quoted, or otherwise referred to within or without the group
of Initial Purchasers for any other purpose, including but not limited to the
registration, purchase, or sale of securities, nor is it to be filed with or
referred to in whole or in part in the Offering Circular or any other document,
except that reference may be made to it in the Purchase Agreement or in any list
of closing documents pertaining to the offering of the securities covered by the
Offering Circular.